Exhibit 10.1
Execution Version
SSI INVESTMENTS III LIMITED
SKILLSOFT PLC
TRANSACTION AGREEMENT
William Fry
Solicitors
Fitzwilton House
Wilton Place
Dublin 2
www.williamfry.ie
© William Fry 2010
020533.0001.DMF/MAT

 



--------------------------------------------------------------------------------



 



CONTENTS

         
SECTION 1.0 - INTERPRETATION
    3  
 
       
SECTION 2.0 - RULE 2.5 ANNOUNCEMENT, SCHEME AND OPTIONHOLDER PROPOSAL
    3  
 
       
SECTION 3.0 - IMPLEMENTATION OF THE SCHEME
    5  
 
       
SECTION 4.0 - SKILLSOFT OPTIONS AND SKILLSOFT EMPLOYEE SHARE PURCHASE PLAN
    13  
 
       
SECTION 5.0 - SKILLSOFT CONDUCT
    15  
 
       
SECTION 6.0 - REPRESENTATIONS AND WARRANTIES
    24  
 
       
SECTION 7.0 - DIRECTORS, OFFICERS AND EMPLOYEES
    26  
 
       
SECTION 8.0 - COMPLETION
    29  
 
       
SECTION 9.0 - TERMINATION
    30  
 
       
SECTION 10.0 - GENERAL
    31  
 
       
SECTION 11.0 - INTERPRETATION
    34  
 
       
SCHEDULE 1
    41  
 
       
SCHEDULE 2
    43  
 
       
SCHEDULE 3
    55  

2



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 11 February 2010
BETWEEN:
SSI Investments III Limited
a company incorporated in Ireland
with registered number 480477
having its registered office
at Block 3, Harcourt Centre,
Harcourt Road, Dublin 2
(hereinafter called “SSI”)
-and-
SkillSoft plc
a company incorporated in Ireland
with registered number 148294
having its registered office
at Belfield Office Park,
Clonskeagh, Dublin 4
(hereinafter called “SkillSoft”)
BACKGROUND:

A.   SSI has agreed to make a proposal to acquire SkillSoft on the terms set out
in the Rule 2.5 Announcement (as defined below).   B.   This Agreement sets out
certain matters relating to the conduct of the Acquisition (as defined below)
that have been agreed by the Parties.

THE PARTIES AGREE AS FOLLOWS:
SECTION 1.0 — INTERPRETATION

1.1   Interpretation       Capitalised terms used in this Agreement are defined
in Section 11.

SECTION 2.0 — RULE 2.5 ANNOUNCEMENT, SCHEME AND OPTIONHOLDER
PROPOSAL

2.1   Rule 2.5 Announcement

  2.1.1   SSI confirms that its board of directors (or a duly authorised
committee thereof) has approved the contents and release of the Rule 2.5
Announcement.

3



--------------------------------------------------------------------------------



 



  2.1.2   SkillSoft confirms that the Board unanimously considers that the terms
of the Scheme are fair and reasonable and that the Board has unanimously
resolved to recommend to SkillSoft Shareholders that they vote in favour of the
Resolutions. The unanimous recommendation of the Board that SkillSoft
Shareholders vote in favour of the Resolutions, and the related opinion of the
financial advisers to the Board, are set out in the Rule 2.5 Announcement and
shall be incorporated in the Scheme Document and any other document sent to
SkillSoft Shareholders in connection with the Acquisition to the extent required
by the Takeover Rules. Nothing in this Clause 2.1.2 shall require SkillSoft or
the Board to take, or procure the taking of, any action where the Board
determines in good faith, after consultation with its outside legal counsel and
its financial advisers, that their fiduciary duties require them not to take or
procure the taking of such action.     2.1.3   Irrevocable undertakings in the
Agreed Form, executed in favour of SSI by each of the members of the Board, in
respect of inter alia their entire beneficial shareholding in SkillSoft, have
been delivered to SSI at the date of this Agreement.     2.1.4   Concurrently
with the execution of this Agreement, SkillSoft and SSI are executing and
delivering the Expenses Reimbursement Agreement to the other Party.     2.1.5  
Immediately following the release of the Rule 2.5 Announcement, SkillSoft shall
use all reasonable efforts to assist SSI in obtaining irrevocable undertakings
from certain of SkillSoft’s major institutional shareholders as agreed between
the parties to vote in favour of the Acquisition at the Court Meeting and the
EGM.     2.1.6   Forthwith upon the execution of this Agreement, SkillSoft
shall, in accordance with, and for the purposes of, the Takeover Rules, procure
the release of the Rule 2.5 Announcement to a RIS by no later than 9.30am United
States Eastern Standard Time on 12 February 2010.

2.2   Scheme

  2.2.1   SkillSoft and SSI agree to cooperate to put the Scheme to the
SkillSoft Shareholders in the manner set out in Section 3.0 and, subject to the
passing of the Resolutions, in each case by the requisite majorities, SkillSoft
will, in the manner set out in Section 3.0, petition the High Court to sanction
the Scheme so as to facilitate the implementation of the Acquisition. Each of
the Parties shall use all of its reasonable efforts to adhere to the indicative
timetable set forth in Schedule 1 hereto (the “Timetable”).     2.2.2   SSI
agrees that it will participate in the Scheme, as proposed by SkillSoft to the
SkillSoft Shareholders, and that it shall, subject to the requisite SkillSoft
Shareholder and High Court approvals, effect the Acquisition through the Scheme
on the terms set out in this Agreement and the Scheme.

4



--------------------------------------------------------------------------------



 



  2.2.3   Each of SSI and SkillSoft agree that it shall fully and promptly
perform all of the obligations required of it in respect of the Acquisition on
the terms set out in this Agreement and/or the Scheme and each will use all of
its reasonable efforts to take such other steps as are reasonably required of it
for the proper implementation of the Scheme, including, without limitation,
those required of it pursuant to Clause 8.1 in connection with Completion.

2.3   SkillSoft Options       Subject to the posting of the Scheme Document in
accordance with Clause 3.1, the Parties agree that the Optionholder Proposal
will be made to SkillSoft Optionholders in respect of their SkillSoft Options
and to the holders of purchase rights under the SkillSoft Employee Share
Purchase Plan in accordance with Clause 4.2 and Rule 15 of the Takeover Rules.

SECTION 3.0 — IMPLEMENTATION OF THE SCHEME

3.1   Responsibilities of SkillSoft       SkillSoft shall:

  3.1.1   be responsible for the preparation of (and, subject as hereinafter
provided, entitled to determine the final form of) the Scheme Document and all
other documentation necessary to effect the Scheme and to convene the EGM and
Court Meeting;     3.1.2   instruct a barrister (of senior counsel standing)
(the identity of whom will be agreed in advance with SSI) and provide SSI and
its advisers with the opportunity to attend any meetings with such barrister to
discuss substantive matters pertaining to the Scheme and any issues arising in
connection with it;     3.1.3   as promptly as practicable after the date of
this Agreement, and in any event no later than 19 February 2010, SkillSoft shall
prepare and, save as otherwise agreed or as hereinafter provided, cause to be
filed with the SEC and the Panel the Scheme Document provided that neither
SkillSoft nor any of its Representatives shall have any responsibility or
liability for any failure to meet this date where SkillSoft has used all
reasonable efforts to achieve this date or where the failure to do so was caused
or contributed to by persons or circumstances outside of its control;     3.1.4
  as promptly as practicable, notify SSI upon the receipt of any comments from
the SEC, its staff or the Panel or any request from the SEC, its staff or the
Panel for amendments or supplements to the Scheme Document and the related forms
of proxy, shall cause all filings required on the part of SkillSoft to be
delivered, insofar as lies within its powers of procurement, promptly to the SEC
and provide SSI with copies of all written correspondence with the SEC, its
staff or the Panel, and shall keep SSI reasonably informed (but not requiring
either Party to communicate with the other or its Representatives more than once
in any day) of all discussions between SkillSoft and its Representatives, on the
one hand, and the SEC, its

5



--------------------------------------------------------------------------------



 



      staff, or the Panel, on the other hand to the extent such written
correspondence and/or discussions relate to the Scheme, the Scheme Document,
this Agreement, the Expenses Reimbursement Agreement or any issue, matter,
consent or approval sought from the SEC and/or the Panel in connection with the
Scheme (but not, for the avoidance of doubt, relating to any Third Party
Transaction Proposal or proposed change in the Scheme Recommendation in relation
thereto) provided always that any correspondence or other information required
to be provided under this Clause 3.1.4 may be redacted:

  (a)   to remove references concerning the valuation of the businesses of
SkillSoft;     (b)   as necessary to comply with contractual obligations; and  
  (c)   as necessary to address reasonable privilege or confidentiality
concerns;

  3.1.5   prior to filing or despatch of the Scheme Document, or any amendment
or supplement thereto (other than any of the foregoing relating to any Third
Party Transaction Proposal or proposed change in the Scheme Recommendation in
relation thereto), with the SEC or the Panel, or responding to any comments of
the SEC, its staff or the Panel with respect thereto, SkillSoft shall:

  (a)   promptly provide SSI with a reasonable opportunity to review and comment
on such document or response; and     (b)   promptly discuss with SSI and
include in such document or response all comments reasonably and promptly
proposed by SSI to the extent that it, acting reasonably, considers these to be
appropriate; and     (c)   not file such document with the Panel or the SEC
prior to receiving the approval of SSI, which approval shall not be unreasonably
withheld, conditioned or delayed.

  3.1.6   afford SSI reasonable opportunities to review and make comments on all
documents prepared by SkillSoft for filing with the High Court in connection
with the Scheme and will accommodate such comments to the extent it, acting
reasonably, considers these to be appropriate and shall not file any such
document with the High Court prior to receiving the approval of SSI, which
approval shall not be unreasonably withheld, conditioned or delayed;     3.1.7  
promptly and using all reasonable efforts to make all necessary applications to
the High Court in connection with the implementation of the Scheme (including
issuing appropriate proceedings requesting the High Court to order that the
Court Meeting be convened as soon as possible following the publication of the
Rule 2.5 Announcement), and using all reasonable efforts so as to ensure
(insofar as possible) that these are made in accordance with

6



--------------------------------------------------------------------------------



 



      the Timetable and in any event so as to ensure that the hearing of such
proceedings occurs as soon as practicable in order to facilitate the despatch of
the Scheme Document and seek such directions of the High Court as it considers
necessary or desirable in connection with such Court Meeting;     3.1.8  
procure the publication of the requisite advertisements and despatch of the
Scheme Document (in a form acceptable to the Panel) and the forms of proxy for
the use at the Court Meeting and the EGM (the form of which shall be agreed
between the Parties) to SkillSoft Shareholders on the register of members of
SkillSoft on the record date agreed with the High Court, as soon as possible and
in any event within three (3) Business Days after the approval of the High Court
to despatch the documents being obtained, and to the SkillSoft Optionholders and
the holders of purchase rights under the SkillSoft Employee Share Purchase Plan
on such date, for information only, as soon as is reasonably practicable after
the approval of the High Court to despatch the documents being obtained, and
thereafter shall publish and/or post such other documents and information (the
form of which shall be agreed between the Parties) as the High Court may approve
or direct from time to time in connection with the implementation of the Scheme
in accordance with applicable law as soon as possible and in any event within
two (2) Business Days after the approval of the High Court to publish or post
such documents being obtained provided that neither SkillSoft nor any of its
Representatives shall have any responsibility or liability for any failure to
meet any of the timelines provided for in this Clause 3.1.8 where SkillSoft has
used all reasonable efforts to achieve this date or where the failure to do so
was caused or contributed to by persons or circumstances outside of its control;
    3.1.9   subject to the obligations of the Board under the Takeover Rules,
and unless the Board determines in good faith after consultation with its
outside legal counsel and its financial advisors that the Board’s fiduciary
duties require otherwise, will procure that the Scheme Document shall include
the Scheme Recommendation;     3.1.10   include in the Scheme Document a notice
convening the EGM to be held immediately following the Court Meeting to consider
and, if thought fit, approve the EGM Resolutions;     3.1.11   prior to the
Court Meeting, keep SSI informed on a daily basis in the two (2) weeks prior to
the Court Meeting, of the number of proxy votes received in respect of
resolutions to be proposed at the Court Meeting and/or the EGM and the identity
of the SkillSoft Shareholders who have cast such votes;     3.1.12   subject to
Clause 3.5, hold the Court Meeting and the EGM on the date set out in the Scheme
Document or such later date as may be agreed in writing between the Parties, and
in such a manner as shall be approved by the High Court and propose the
Resolutions without any amendments, unless such amendments have been agreed in
writing with SSI;     3.1.13   promptly following the Court Meeting and the EGM
(assuming approval of the Resolutions by the requisite majorities), present the
Petition to the High

7



--------------------------------------------------------------------------------



 



      Court and issue a notice of motion for directions and file any grounding
affidavits required requesting the High Court to issue directions in relation to
the hearing of the Petition;     3.1.14   promptly after the issue of directions
by the High Court, take steps to comply with the same and proceed with the
Petition to obtain the Court Order and take any other action reasonably
necessary to make the Scheme effective including reconvening the Court Meeting
and other necessary shareholder meetings if so required by the High Court;    
3.1.15   subject to the obligations of the Board under the Takeover Rules, and
unless the Board determines in good faith after consultation with its outside
legal counsel and its financial advisors that the fiduciary duties of the Board
require them to do otherwise, use all reasonable efforts to achieve satisfaction
of all of the Conditions as soon as practicable before 16 July 2010;     3.1.16
  following the Court Meeting and EGM, assuming the Resolutions are duly passed
(including by the requisite majorities required under Section 201 of the Act in
the case of the Court Meeting), shall take all necessary steps on the part of
SkillSoft and prepare and issue, serve and lodge all such court documents and
seek the sanction of the High Court to the Scheme as soon as possible
thereafter;     3.1.17   save in respect of any SkillSoft Shares issued for the
purpose of satisfying the exercise of a SkillSoft Option set out in the Options
Schedule or purchase rights granted under the SkillSoft Employee Share Purchase
Plan, not allot any SkillSoft Shares between the Court Meeting Record Time and
the Effective Time; and     3.1.18   take such other steps as are reasonably
required of it for the proper implementation of the Scheme, including, without
limitation, those required of it pursuant to Clause 8.1 in connection with
Completion.

3.2   Responsibilities of SSI       SSI shall:

  3.2.1   if required, undertake to the High Court to be bound by the terms of
the Scheme insofar as it relates to SSI;     3.2.2   use all reasonable
endeavours to procure that any Relevant Entity, identified as having any
interest in any SkillSoft Shares or ADSs shall exercise all rights in respect of
its Shares and/or ADSs (as applicable) so as to implement the Scheme including
to vote or, if required by law, the High Court, the Takeover Rules or other
rules, to refrain from voting, at any Court Meeting and/or EGM as the case may
be;     3.2.3   procure that the other members of its Group and, insofar as lies
within its power or procurement, its Representatives, take all such steps as are
necessary or desirable in order to implement the Scheme;

8



--------------------------------------------------------------------------------



 



  3.2.4   keep SkillSoft informed and consult with SkillSoft as to the
performance of the obligations and responsibilities required of it and as to any
developments relevant to the proper implementation of the Scheme;     3.2.5  
afford all such co-operation and assistance as may reasonably be requested of it
by SkillSoft in respect of the preparation and verification of any document or
in connection with any application, Clearance, confirmation or consent required
for the implementation of the Scheme including (without limitation) the
provision to SkillSoft of such information and confirmation relating to it, its
subsidiaries and any of its or their respective directors or employees as
SkillSoft may reasonably request and to do so in a timely manner and assume
responsibility for the information relating to it contained in the Scheme
Document or any other document sent to the SkillSoft Shareholders or filed with
the High Court or in any announcement;     3.2.6   review and provide comments
(if any) in a timely manner on all documentation submitted to it;     3.2.7  
use all reasonable efforts to achieve satisfaction of all of the Conditions as
soon as practicable before 16 July 2010; and     3.2.8   take such other steps
as are reasonably required of it for the proper implementation of the Scheme,
including, without limitation, those required of it pursuant to Clause 8.1.3 in
connection with Completion.

3.3   Mutual Responsibilities of the Parties

  3.3.1   If SkillSoft or SSI becomes aware of any information that, pursuant to
the Takeover Rules, the Act or the Exchange Act, should be disclosed in an
amendment or supplement to the Scheme Document, then the Party becoming so aware
shall promptly inform the other Party thereof and the Parties shall cooperate
with each other in filing such amendment or supplement with the Panel, and, if
required, the SEC and the High Court and, if appropriate, in mailing such
amendment or supplement to the SkillSoft Shareholders and, for information only,
to the SkillSoft Optionholders.     3.3.2   Each of SkillSoft and SSI shall use
all of its reasonable efforts to:

  (a)   take, or cause to be taken, all actions, and do, or cause to be done,
and to assist and cooperate with the other Party in doing, all things necessary,
proper or advisable to consummate and make effective the transactions
contemplated hereby (including, without limitation, the Acquisition) as promptly
as practicable including, without limitation, those required of them
respectively pursuant to Clause 8.1.3 in connection with Completion     (b)   as
promptly as practicable, obtain from any Relevant Authority any Clearances
required to be obtained or made by it or any of their respective Subsidiaries in
connection with the authorisation, execution and delivery of this Agreement and
the consummation of

9



--------------------------------------------------------------------------------



 



      the transactions contemplated hereby (including, without limitation, the
Acquisition) as soon as practicable before 16 July 2010;     (c)   as promptly
as practicable, and in any event, with respect to those filings and submissions
required under the HSR Act, within 10 Business Days after the date of the
Rule 2.5 Announcement, make all necessary filings, and thereafter make any other
required submissions, with respect to this Agreement and the Acquisition
required of it, under the HSR Act and the equivalent laws in Brazil, Germany and
Austria;     (d)   as promptly as practicable, make all necessary filings, and
thereafter make any other required submissions, with respect to this Agreement
and the Acquisition required of them under (A) the Exchange Act and any other
applicable federal or state securities laws, (B) the Takeover Rules and the Act,
(C) the High Court, and (D) any applicable legal or regulatory requirement
(including any legal or regulatory requirement of any Regulatory Authority); and
    (e)   execute or deliver any additional instruments as are reasonably
required of it and are necessary to consummate the transactions contemplated by,
and to fully carry out the purposes of, this Agreement (including, without
limitation, the Acquisition).

  3.3.3   Each of SkillSoft and SSI shall promptly give (or shall cause their
respective Subsidiaries to give) any notices to third parties and use, and cause
each of their respective Subsidiaries to use, all reasonable efforts to obtain
any third party Clearances required on behalf of such Party or any of its
Subsidiaries in connection with the Acquisition that are necessary to consummate
the transactions contemplated hereby, it being understood that neither SkillSoft
nor SSI nor any of their respective Subsidiaries shall be required to make any
material payments, other than filing or other fees payable to a Relevant
Authority for seeking the relevant Clearance, in connection with the fulfilment
of its obligations under this Clause 3.3.3.     3.3.4   Each of SSI and
SkillSoft shall save where prohibited by applicable law:

  (a)   promptly advise each other of any material written communication
received by it, or by any Subsidiary of it, from any Relevant Authority or third
party whose consent or approval is required for consummation of the transactions
contemplated by this Agreement;     (b)   to the extent practicable, not
participate in any substantive meeting or discussion with any Relevant Authority
in respect of any filing, investigation, or inquiry concerning this Agreement or
the transactions contemplated by this Agreement unless it consults with the
other Party in advance, and, to the extent permitted by such Relevant Authority,
gives the other Party the opportunity to attend; and

10



--------------------------------------------------------------------------------



 



  (c)   except in connection with any Third Party Transaction Proposal or
proposed change in the Scheme Recommendation in relation thereto, promptly
furnish the other Party with copies of all material correspondence, filings and
written communications between them and their Subsidiaries and advisers, on the
one hand, and any Relevant Authority or its respective staff, on the other hand,
with respect to this Agreement, the Scheme and the Acquisition, except that
materials may be redacted: (i) to remove references concerning the valuation of
the businesses of SkillSoft or SSI; (ii) as necessary to comply with contractual
obligations; and (iii) as necessary to address reasonable privilege or
confidentiality concerns.

      Neither SSI nor SkillSoft shall consent to any voluntary extension of any
statutory deadline or waiting period or to any voluntary delay of the
consummation of the transactions contemplated by this Agreement at the behest of
any Relevant Authority without the consent of the other Party, which consent
shall not be unreasonably withheld or delayed.     3.3.5   Each Party shall
promptly provide such information as may reasonably be requested by any
competition or anti-trust regulatory body or authority under the HSR Act or the
equivalent laws in Brazil, Germany and Austria or any other competition or
anti-trust regulatory body or authority (“Anti-Trust Regulatory Body”) following
any filing or notification with/to any such Anti-Trust Regulatory Body and shall
negotiate with any such Anti-Trust Regulatory Body in relation to any
undertakings, orders, agreements or commitments which any such Anti-Trust
Regulatory Body requires to facilitate the Acquisition, and shall use all of its
respective reasonable efforts to ensure that such negotiations shall be
concluded at least five (5) Business Days prior to the date specified in Clause
9.1.1 or such other date as is agreed between the Parties and (if required)
consented to by the High Court and (if required) the Panel.     3.3.6   Nothing
in Clause 3.3 or in any other provision of this Agreement shall require
SkillSoft or any Subsidiary of SkillSoft to enter into any agreement,
undertaking or other obligation that would become effective or binding on them
or any of them prior to the Effective Time.

3.4   Dealings with the Panel

  3.4.1   Each of the Parties will promptly provide such assistance and
information as may reasonably be required by the other Party for the purposes
of, or in connection with, any correspondence or discussions with the Panel in
connection with the Acquisition and/or the Scheme.     3.4.2   Each of the
Parties will give the other prior notice of any proposed discussion,
correspondence or other exchanges by it or its Representatives with the Panel
(otherwise than, for the avoidance of doubt, in connection with any Third Party
Transaction Proposal or proposed change in the Scheme Recommendation in relation
thereto), or proposed change in consideration to be offered under the Scheme or
amendment to be proposed to the Scheme in connection therewith) and afford the
other reasonable

11



--------------------------------------------------------------------------------



 



      opportunities to review and make comments and suggestions with respect to
the same and accommodate such comments and suggestions to the extent that such
Party, acting reasonably, considers these to be appropriate and keep the other
reasonably informed of all such discussions, correspondence or other exchanges
that it or its Representative(s) have with the Panel and shall provide copies of
all written submissions it makes to the Panel and copies (or, where verbal,
details) of the Panel responses thereto provided always that any correspondence
or other information required to be provided under this Clause 3.4.2 may be
redacted:

  (a)   to remove references concerning the valuation of the businesses of
SkillSoft;     (b)   as necessary to comply with contractual obligations; and  
  (c)   as necessary to address reasonable privilege or confidentiality
concerns;

  3.4.3   SkillSoft undertakes, if so requested by SSI, to promptly issue its
written consent to SSI and to the Panel in respect of any application made by
SSI to the Panel:

  (a)   to redact any commercially sensitive or confidential information
specific to SSI’s financing arrangements for the Acquisition (“SSI Financing
Information”) from any documents that SSI is required to display pursuant to
Rule 26(b)(xi) of the Takeover Rules;     (b)   for a derogation from the
requirement under the Takeover Rules to disclose SSI Financing Information in
the Scheme Document, any supplemental document or other document sent to
SkillSoft Shareholders or SkillSoft Optionholders pursuant to the Takeover
Rules.

  3.4.4   Nothing in this Agreement shall in any way limit the Parties’
obligations under the Takeover Rules.

3.5   No Scheme Amendment by Company; Cancellation Scheme       Save as required
by law, the High Court, the Panel or the SEC and except in connection with a
Third Party Transaction Proposal or proposed change in the Scheme Recommendation
in relation thereto, SkillSoft shall not seek to:

  3.5.1   amend the Scheme;     3.5.2   adjourn the Court Meeting or the EGM; or
    3.5.3   amend the Resolutions (in each case, in the form set out in the
Scheme Document);

    after despatch of the Scheme Document without the consent of SSI (such
consent not to be unreasonably withheld, conditioned or delayed).

12



--------------------------------------------------------------------------------



 



SECTION 4.0 — SKILLSOFT OPTIONS AND SKILLSOFT EMPLOYEE SHARE PURCHASE PLAN

4.1   SkillSoft Options and SkillSoft Employee Share Purchase Plan

  4.1.1   SkillSoft represents and warrants that all options over SkillSoft
Shares outstanding at the date of this Agreement are listed in the Options
Schedule, which Options Schedule sets out, with respect to each SkillSoft
Option, the number of SkillSoft Shares subject to such SkillSoft Option, the
date of grant, the expiration date and the exercise price per SkillSoft Share.
SkillSoft shall notify SSI on Friday of each second week in the period from the
date of this Agreement up to and including the Business Day preceding the
Effective Date of any changes to the Options Schedule that occur for any reason
after the date of this Agreement. Other than the SkillSoft Share Options set out
in the Options Schedule and purchase rights under the SkillSoft Employee Share
Purchase Plan, there are no options, awards, entitlements or other rights
outstanding and no person has the right (whether actual or contingent) to call
for the issue of any share or loan capital or other security of SkillSoft under
any option or other agreement, arrangement or commitment (including without
limitation conversion rights and rights on realisation of security) and no
person has claimed to be entitled to any of the foregoing.     4.1.2   SkillSoft
shall, prior to the Effective Time, take all actions necessary to terminate the
SkillSoft Employee Share Purchase Plan, with such termination effective as of
the Effective Time, and all outstanding rights thereunder, at or prior to the
Effective Time, and ensure that no new offering periods thereunder commence
during the period from the date of this Agreement through the Effective Time.
The offering periods currently in effect as of the date of this Agreement shall
end in accordance with the terms of the SkillSoft Employee Share Purchase Plan
such that, on the last day of the current offering periods, each participant in
the SkillSoft Employee Share Purchase Plan will be credited with the number of
SkillSoft Shares purchased for his or her account under the SkillSoft Employee
Share Purchase Plan in respect of the applicable offering period in accordance
with the terms of the SkillSoft Employee Share Purchase Plan but provided that
SkillSoft shall procure that the aggregate number of SkillSoft Shares purchased
by participants under the SkillSoft Employee Share Purchase Plan after the date
of this Agreement shall not exceed 210,000.

4.2   Optionholder Proposal       The Optionholder Proposal will provide that
(i) all SkillSoft Share Options shall become fully vested and exercisable in
accordance with the applicable provisions of the SkillSoft Share Option Plans
immediately upon the Scheme being approved by the High Court and conditional
upon it becoming effective, (ii) SkillSoft Optionholders may elect to exercise
their SkillSoft Share Options using a cashless exercise facility under which
they may direct that the exercise price of their SkillSoft Share Options be paid
to SkillSoft out of the proceeds of the sale to SSI under the Scheme of the
SkillSoft Shares issued to them upon exercise of their SkillSoft Share Options,
(iii) all outstanding SkillSoft Share Options that remain unexercised on the

13



--------------------------------------------------------------------------------



 



    Effective Date that have an exercise price per SkillSoft Share that is less
than the Scheme Consideration per SkillSoft Share, shall be cancelled with
effect from the Effective Time in consideration for the payment to the SkillSoft
Optionholder of a cash payment equal to the excess of the aggregate Scheme
Consideration per SkillSoft Share subject to such SkillSoft Share Option over
the exercise price applicable to such SkillSoft Share Option (subject to
applicable withholdings), and (iv) all outstanding SkillSoft Share Options on
the Effective Date having an exercise price per SkillSoft Share that is equal to
or greater than the Scheme Consideration per SkillSoft Share shall terminate in
accordance with the applicable provisions of the SkillSoft Share Option Plans
without payment of consideration to the applicable SkillSoft Optionholder. The
parties agree that none of the SkillSoft Share Options shall remain outstanding
following the Effective Date or shall be assumed by or on behalf of SSI.
SkillSoft shall use all reasonable efforts to inform SkillSoft Optionholders who
are resident in the United States of the advantages, subject to their individual
circumstances, of electing to avail themselves of the proposal described at
(iii) above and in this regard the Optionholder Proposal will include an
explanation to SkillSoft Optionholders that they will not be required to make a
cash payment to SkillSoft in the amount of the exercise price applicable to
their SkillSoft Options cancelled pursuant to such proposal and shall be
entitled to receive their net cash proceeds following completion of the
Acquisition, but provided (i) that SkillSoft shall be satisfied that all such
efforts shall be consistent with any obligation or requirement to which
SkillSoft is subject under applicable law or regulation and (ii) that nothing in
this Clause 4.2 shall require SkillSoft or the Board to take, or procure the
taking of, any action where the Board determines in good faith, after
consultation with its outside legal counsel and its financial advisers, that
their fiduciary duties require them not to take or procure the taking of such
action. In addition, the Optionholder Proposal will notify the holders of
outstanding purchase rights under the SkillSoft Employee Share Purchase Plan
that upon the issuance to them of SkillSoft Shares upon the exercise of their
purchase rights upon completion of the current offering periods under such plan,
the SkillSoft Shares so issued shall be subject to the Scheme.   4.3   Amendment
of Articles       SkillSoft shall procure that a special resolution be put
before the SkillSoft Shareholders at the EGM proposing that the Articles of
Association of SkillSoft be amended so that any SkillSoft Shares allotted
following the EGM will either be subject to the terms of the Scheme or will be
acquired by SSI for the same consideration per SkillSoft Share as shall be
payable to SkillSoft Shareholders under the Scheme (depending upon the timing of
the allotment of such SkillSoft Shares) provided however that nothing in such
amendment to the Articles of Association shall prohibit the sale (whether on a
stock exchange or otherwise) of any SkillSoft Shares as applicable issued on the
exercise of SkillSoft Options following the EGM but prior to the sanction of the
Scheme by the High Court, it being always acknowledged that each and every
SkillSoft Share will be bound by the terms of the Scheme.

14



--------------------------------------------------------------------------------



 



SECTION 5.0 — SKILLSOFT CONDUCT

5.1   Conduct of Business       At all times from the execution of this
Agreement until the Effective Time or the date, if any, on which this Agreement
is terminated pursuant to Section 9, except as may be required by law, or as
expressly required elsewhere in this Agreement, SkillSoft shall, and shall use
all reasonable efforts to cause each member of the SkillSoft Group to (x)
conduct its business in the ordinary course consistent with past practice in all
material respects and in compliance in all material respects with all applicable
laws and regulations and to use all reasonable efforts to preserve substantially
intact its business and goodwill and keep available the services of its
executive officers and key employees and preserve the relationships with those
persons having business dealings with SkillSoft and (y) maintain the SkillSoft
Group’s cash management policies in existence on the date of this Agreement and
not engage in any intercompany transactions outside the Ordinary Course of
Business, except to the extent SSI has given its prior written consent.
Furthermore, SkillSoft agrees not to take any of the following actions (and to
cause every member of the SkillSoft Group not to take such actions) except as
required by law or regulation or by agreements in effect on the date of this
Agreement, as expressly required by this Agreement or by the Scheme, or to the
extent SSI has given its prior written consent, such consent not to be
unreasonably withheld, conditioned or delayed in the cases of all the
sub-clauses below except for sub-clauses 5.1.1, 5.1.2, 5.1.4, 5.1.8, 5.1.14 and
5.1.15:

  5.1.1   amend the memorandum and articles of association or equivalent
organisational documents of SkillSoft or any member of the SkillSoft Group;    
5.1.2    

  (a)   except (x) pursuant to the exercise of SkillSoft Share Options granted
prior to the date of this Agreement and listed in the Options Schedule and then
only in accordance with the existing terms of the SkillSoft Share Option Plans
and (y) pursuant to the purchase of up to 210,000 SkillSoft Shares by
participants in the SkillSoft Employee Share Purchase Plan as part of the
offering period ending on or around 31 March 2010, issue, or agree to issue, any
shares, or any rights or securities convertible or exchangeable into, or grant
the right to call for the issue of, any shares, effect any share split, share
combination, reverse share split, share dividend, recapitalisation, alter the
rights attaching to any             shares, or effect any reduction, repayment
or cancellation of share capital or share premium or capitalise any reserves or
redeem or buy-back any shares or other similar transaction; and     (b)   grant,
confer or award any option, right, warrant, deferred stock unit, conversion
right or other right not existing on the date hereof to acquire any of its
shares whether or not pursuant to the SkillSoft Share Option Plans or the
SkillSoft Employee Share Purchase Plan;

15



--------------------------------------------------------------------------------



 



  5.1.3   Except as required to comply with written employment agreements, plans
or other arrangements existing at the date of this Agreement:

  (a)   increase any compensation or enter into or amend any employment or
severance agreement, except for annual increases in salaries as permitted by
Clause 5.1.3(d) or Clause 5.1.3(e) of this Agreement or severance agreements
that do not exceed, individually, $50,000, it being understood (for the
avoidance of doubt) that SkillSoft and its Subsidiaries may hire new employee(s)
in the Ordinary Course of Business;     (b)   grant any bonus in excess of
US$50,000 to any one individual, provided that this shall not in any way
restrict the payment of bonuses to newly hired employees or to existing
employees in the Ordinary Course of Business;     (c)   save pursuant to any
annual review in the Ordinary Course of Business, adopt any new material
employee benefit plan (including any stock option, stock benefit or stock
purchase plan) or pension scheme or amend in any material respect any existing
employee benefit plan or pension scheme (including, without prejudice to the
generality of the foregoing, changing the entitlements to benefits under a
pension scheme, or the benefits that accrue under a pension scheme, or the
amounts payable thereunder, or the basis of calculation of such amounts, or the
basis on which any pension scheme is funded), except for changes which are less
favourable to participants in such plans or are required to implement the
Scheme;     (d)   except for annual increases in salaries or pursuant to
disciplinary action, in each case in the Ordinary Course of Business, commence,
terminate or vary in any material respect, or agree to vary in any material
respect the terms of employment, including, without limitation, compensation, of
any employee or proposed employee whose annual remuneration exceeds US$300,000
(excluding members of SkillSoft’s sales force), it being understood (for the
avoidance of doubt) that SkillSoft and its Subsidiaries may hire new employee(s)
and promote employee(s) in the Ordinary Course of Business;     (e)   increase
the base salary of any member of the SkillSoft senior management team or
increase the base salary of any employee unless the aggregate of all such
increases is equal to or less than 5% of the aggregate base salaries of all
SkillSoft Group employees;     (f)   enter into any new agreement with persons
that are Affiliates or amend or otherwise modify in any material respect any
agreement or arrangement with persons that are Affiliates, provided that the
foregoing will not apply to any new or existing agreements between members of
the SkillSoft Group;

16



--------------------------------------------------------------------------------



 



  (g)   enter into any material new agreement with another member or members of
the SkillSoft Group or amend or otherwise modify in any material respect any
material agreement or arrangement between any members of the SkillSoft Group;  
  (h)   save for the entry into new executive compensation plans in
substantially the form (as to terms and conditions) disclosed to SSI at any time
up to the date of this Agreement, enter into or amend or otherwise modify any
agreement or arrangement with officers or directors of SkillSoft.

  5.1.4    

  (a)   recommend, announce, declare, set aside, pay or make or propose the
recommendation, announcement, declaration, setting aside of any payment or
making of any dividend, make any bonus issue or make any other distribution or
payment (whether in cash, securities or other property) with respect to any
SkillSoft shares or allow any member of the SkillSoft Group to pay or make any
such dividend, distribution or payment (other than dividends from a wholly-owned
subsidiary of SkillSoft to another wholly-owned subsidiary of SkillSoft or to
SkillSoft); or     (b)   directly or indirectly redeem, purchase or otherwise
acquire any of SkillSoft’s shares or any equity interest of any member of the
SkillSoft Group, other than in connection with: (A) the acquisition of SkillSoft
Ordinary Shares from holders of SkillSoft Share Options in full or partial
payment of the exercise price payable by such holders upon exercise of SkillSoft
Share Options outstanding as of the date of this Agreement: and (B) tax
withholdings upon the exercise of SkillSoft Share Options;

  5.1.5   except in connection with a Third Party Transaction Proposal after a
change in Scheme Recommendation or any other transaction having an aggregate
value of not more than US$5,000,000, merge with, enter into a consolidation
with, enter into a scheme of arrangement with or acquire an interest in any
person or acquire the whole or a substantial portion of the assets or business
of any person or any division or line of business thereof, acquire any assets or
enter into any agreement or arrangement for any of the above;     5.1.6   sell,
lease, licence, pledge, transfer, or otherwise dispose of or encumber any
properties or assets of SkillSoft or of any member of the SkillSoft Group
(including any accounts, leases, contracts or intellectual property or any
assets or the shares in any Subsidiary) for consideration in an aggregate amount
of US$1,000,000 or more (or its equivalent in any currency);

17



--------------------------------------------------------------------------------



 



  5.1.7    

  (a)   enter into any joint venture or profit sharing agreement (which, for the
avoidance of doubt, shall not include sales commission plans in the Ordinary
Course of Business);     (b)   licence any intellectual property rights from any
third party which obliges the SkillSoft Group to make payments in excess of
US$1,000,000 during its fiscal year or that cannot be terminated at will by the
SkillSoft Group within three years after the date of this Agreement without
payment or penalty; or     (c)   enter into any agreement the effect of which
would be to impose any material non-compete, exclusivity or similar restrictive
covenants on SkillSoft or any material member of the SkillSoft Group or which
would, following the Effective Date, bind any member of the Investor Group
(other than SkillSoft and members of the SkillSoft Group);

  5.1.8    

  (a)   create, incur or suffer to exist any indebtedness for borrowed money
other than (i) such indebtedness which existed as of October 31, 2009 as
reflected on the balance sheet included in SkillSoft’s interim results published
in its Quarterly Report on Form 10-Q for the quarterly period ended October 31,
2009 filed with the SEC, or (ii) any indebtedness owed to SkillSoft by any of
its direct or indirect wholly owned Subsidiaries;     (b)   guarantee
indebtedness of another person (other than another member of the SkillSoft
Group);     (c)   issue, sell or amend any debt securities or warrants or other
rights to acquire any debt securities of SkillSoft or any member of the
SkillSoft Group, or guarantee any debt securities of another person (other than
another member of the SkillSoft Group);     (d)   be a creditor in respect of
any financial indebtedness; or     (e)   enter into, modify, amend or terminate
any commodity hedging agreement, and any other agreement, involving credit
exposure for SkillSoft or any member of the SkillSoft Group;

  5.1.9   make any material change to its methods, principles or practices of
accounting currently in effect, except:

  (a)   as required by generally accepted accounting principles;     (b)   as
required by a Relevant Authority or quasi-Relevant Authority (including the
Financial Accounting Standards Board or any similar organisation); or

18



--------------------------------------------------------------------------------



 



  (c)   as required by a change in applicable law;

  5.1.10   make or materially change any material tax election, settle or
compromise any material tax claim or amend any tax return in excess of
US$500,000;     5.1.11   open or expand any facility or office where the annual
cost thereof is in excess of US$1,000,000 in the aggregate;     5.1.12   settle
or compromise any litigation or other dispute (whether or not commenced prior to
the date of this Agreement) for an amount of US$250,000 or more;     5.1.13  
make any material changes to the insurance policies of the SkillSoft Group, or
settle or compromise any claim under such policies (whether or not commenced
prior to the date of this Agreement) for an amount of US$500,000 or more;    
5.1.14   authorise, recommend, propose or announce an intention to adopt a plan
of complete or partial liquidation or dissolution of SkillSoft or any member of
the SkillSoft Group provided that this does not apply to the liquidation or
dissolution of Fidalco Limited, Stargazer Productions, SmartForce Business
Skills Limited or Knowledge Well Group Limited that commenced prior to the date
of this Agreement;     5.1.15   incur, or agree to incur, any capital
expenditure in excess of US$1,000,000 individually or US$5,000,000 in the
aggregate;     5.1.16   take any action after the date of this Agreement that
would result in the early repayment, acceleration or otherwise amends the terms
of any indebtedness outstanding between members of the SkillSoft Group otherwise
than in the Ordinary Course of Business or cancel any facilities available to
SkillSoft; or     5.1.17   authorise any of, or commit or agree to take any of,
the foregoing actions.

    This Clause 5.1 is in addition to, and shall not override the requirements
of the provisions of, the Takeover Rules, in particular Rule 21 of the Takeover
Rules.       For the purposes of this Clause 5.1, the term “Ordinary Course of
Business” shall mean in the case of each of SkillSoft and any of its
Subsidiaries, such reasonable actions taken in the ordinary course of its normal
operations and consistent in all material respects with its past practices.  
5.2   Access; Coordination of Financing

  5.2.1   During the period from the release of Rule 2.5 Announcement to the
Effective Date and subject to the provisions of the Confidentiality Agreement,
SkillSoft will provide SSI, its advisers and its Representatives with reasonable
access to SkillSoft’s Representatives and, upon reasonable request during normal
business hours and in a manner so as not to interfere with the conduct of its
business, to such documents, records and information with respect to the
business of SkillSoft as is reasonably requested.

19



--------------------------------------------------------------------------------



 



  5.2.2   During the period from the date of the Rule 2.5 Announcement until the
Effective Date, upon the request of SSI, SkillSoft shall, and shall instruct its
Representatives to, cooperate reasonably with SSI in connection with syndication
or preparation for consummation of SSI’s financing of the Acquisition, including
by using all reasonable efforts to: (i) make senior management of SkillSoft
available to participate in meetings, presentations (including management
presentations), drafting sessions, due diligence sessions and road shows, if
any, (ii) provide historical information reasonably requested by SSI relating to
such financing; (iii) prepare historic financial statements and other pertinent
historic financial data and information in respect of SkillSoft of the type
required by Regulation S-X and Regulation S-K under the Securities Act of the
type and form customarily included in offering memoranda, private placement
memoranda, prospectuses and similar documents, all as may be reasonably
requested by SSI; (iv) meet with representatives from Standard & Poor’s Rating
Services and Moody’s Investor Services, Inc.; (v) obtain the consent of, and the
customary comfort letters from, Ernst & Young LLP (including by providing
customary management letters and requesting legal letters to obtain such
consent) if necessary for SSI’s use of SkillSoft’s financial statements;
(vii) take actions reasonably necessary to permit the prospective members of the
financing syndicate for the Acquisition to evaluate the properties and assets of
SkillSoft and its subsidiaries for the purpose of facilitating collateral
arrangements; and (vii) provide such other documents as may be reasonably
requested by SSI for such financing, including (x) customary confirmation of
public or non-public nature of information provided, and (y) providing such
documentation and other information to SSI’s lenders that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act;
provided, however, to the extent that a third party (including the person
brokering, arranging or providing the financing) is proposing to receive
confidential information in connection with any of the foregoing activities,
SkillSoft’s related obligations shall be subject to such party first entering
into a confidentiality agreement in form and substance reasonably acceptable to
SkillSoft. SkillSoft hereby consents to the use of its and its subsidiaries’
logos in connection with the financing for the Acquisition. During the period
from the date of the Rule 2.5 Announcement until the Effective Date, SkillSoft
shall timely file with the SEC all documents that SkillSoft is required to file
with the SEC under the Exchange Act. Notwithstanding the foregoing (A) such
requested cooperation shall not require SkillSoft to provide any non-public or
forward looking (except for forward looking information required for the
purposes of paragraph (iv) above in this Clause 5.2.2) information for inclusion
in any investor presentations, marketing materials or other documents (it being
understood that to the extent that non-public information is so required under
applicable securities laws, SkillSoft will make such presentations, materials or
other documents publicly available in a manner consistent with SkillSoft’s prior
practice); (B) such requested cooperation shall not unreasonably interfere with
the ongoing operations of SkillSoft and its subsidiaries; (C) SkillSoft and its
subsidiaries shall not be required to guarantee or pledge any collateral
relating to the financing of the

20



--------------------------------------------------------------------------------



 



      Acquisition in violation of any laws pertaining to financial assistance,
including section 60 of the Act; and (D) neither SkillSoft nor any of its
Subsidiaries nor any of their respective directors, officers or employees (the
“Relevant Persons”) shall have any responsibility or liability for any act or
omission under this Clause 5.2 including (without limitation) any information
provided to SSI or its Representatives or finance providers or other investors
prior to the Effective Time (it being understood that no Relevant Person shall
be subject to any personal liability under this Section 5.2).

5.3   Exception       Nothing in Clauses 5.1 or 5.2 shall require SkillSoft
and/or its Representatives to reveal any information to SSI and/or its
Representatives or finance providers which the Board determines, in good faith,
after consultation with its outside legal counsel and its financial advisors,
would be inappropriate to disclose to a third party under Rule 20.2 of the
Takeover Rules and any correspondence or other information required to be
provided under Clauses 5.1 or 5.2 may be redacted:

  5.3.1   to remove references concerning the valuation of the businesses of
SkillSoft;     5.3.2   as necessary to comply with contractual obligations; and
    5.3.3   as necessary to address reasonable privilege or confidentiality
concerns;

    provided that where any provision of this Clause 5.3 is availed of,
SkillSoft shall (subject to SkillSoft being given a reasonable opportunity to
review such offering memorandum and full access to all relevant source materials
and full opportunity to discuss and engage with such of SSI’s Representatives as
are actively involved in preparing such offering memorandum) assist SSI in
working to ensure that this shall not result in its offering memorandum
containing any untrue statement of a material fact or omitting to state any
material fact necessary in order to make the statements and information
contained therein not misleading.   5.4   Scheme Recommendation       Subject to
the obligations of the Board under the Takeover Rules, and unless the Board
determines in good faith after consultation with its outside legal counsel and
its financial advisors that the Board’s fiduciary duties require them to do
otherwise, the Scheme Recommendation will not be withdrawn, adversely modified
or qualified.   5.5   Solicitation

  5.5.1   Notwithstanding any other provision of this Agreement, during the
period beginning on the date of this Agreement and continuing until 11.59 pm New
York, New York time on 6 March 2010, SkillSoft and its Subsidiaries and their
respective Representatives shall have the right to: (i) initiate, solicit and
encourage, including by way of providing access to non-public information, any
discussions with, or enquiries or proposals from, any person other than SSI in
respect of or in connection with a Third Party

21



--------------------------------------------------------------------------------



 



      Transaction Proposal and (ii) enter into and maintain discussions or
negotiations with respect to a Third Party Transaction Proposal or otherwise
cooperate with or assist or participate in, or facilitate any such inquiries,
proposals, discussions or negotiations. Prior to the Non-Solicitation Period
Start Date, SkillSoft shall give SSI not less than four days’ advance notice of
any meeting of the Board or other forum or the occurring of any other means at
which any withdrawal of the Scheme Recommendation is to be considered; provided
that nothing in this Agreement shall require SkillSoft to disclose the identity
of the person making or submitting such Third Party Transaction Proposal.    
5.5.2   Subject to any actions which SkillSoft is required to take so as to
comply with the requirements of the Takeover Rules, during the period commencing
on the Non-Solicitation Period Start Date and ending on the earlier of (i) the
date set forth in Section 9.1.1, (ii) the date on which this Agreement is
terminated in accordance with its terms and (iii) the date on which the Scheme
is withdrawn by SkillSoft in accordance with its terms or lapses or becomes
effective (such period, the “Non-Solicitation Period”); SkillSoft agrees that
neither it nor any of its Subsidiaries shall and SkillSoft shall not authorise
or permit its Representatives to:

  (a)   directly or indirectly, solicit or initiate any discussions with, or
enquiries or proposals from, any person other than SSI, any Associate of SSI or
any person Acting in Concert with SSI in respect of or in connection with a
Third Party Transaction Proposal; or     (b)   make available any non-public
information relating to SkillSoft and/or its assets and/or its business and/or
any Subsidiary of SkillSoft in respect of or in connection with a Third Party
Transaction Proposal other than to SSI, any Associate of SSI or any person
Acting in Concert with SSI provided that nothing in this Agreement shall prevent
SkillSoft from complying with its obligations under Rule 20.2 of the Takeover
Rules; or     (c)   enter into any expenses reimbursement or similar agreement
or any inducement fee agreement of any nature with any person other than SSI or
an Excluded Party save on terms that, if SSI’s acquisition of the entire issued
and to be issued share capital of SkillSoft proceeds to completion, either
pursuant to the Acquisition in its original or any amended form or otherwise,
SkillSoft shall not be obliged to discharge any costs or expenses of any party
connected with any Third Party Transaction Proposal.

  5.5.3   SkillSoft further agrees that, subject to any provision to the
contrary in the Takeover Rules applicable to the Scheme, SkillSoft shall during
the Non-Solicitation Period:

  (a)   promptly advise SSI orally, with written confirmation to follow within
one Business Day, of (i) receipt following the Non-Solicitation Period Start
Date of any Third Party Transaction

22



--------------------------------------------------------------------------------



 



      Proposal or any request for non-public information in connection with any
Third Party Transaction Proposal from any person other than a person that
communicated a Third Party Transaction Proposal to SkillSoft in writing prior to
the Non-Solicitation Period Start Date (an “Excluded Party”) and (ii) the
material terms and conditions of any such Third Party Transaction Proposal (but
not, for the avoidance of doubt, the identity of the person making any such
Third Party Transaction Proposal);     (b)   keep SSI reasonably informed, on a
reasonably current basis, of the status and material terms and conditions
(including updating SSI of any material change to such terms within one Business
Day of SkillSoft receiving or becoming aware of such change) of any such Third
Party Transaction Proposal from any person other than an Excluded Party;     (c)
  provide to SSI as soon as practicable after receipt or delivery thereof copies
of any proposals received by SkillSoft with respect to such Third Party
Transaction Proposal from any person other than an Excluded Party and any draft
or final version of any acquisition agreement relating to such Third Party
Transaction Proposal; and     (d)   SkillSoft shall give SSI not less than four
days’ advance notice of any meeting of the Board, or other forum or the
occurring of any other means by which any withdrawal of the Scheme
Recommendation is to be considered; provided that nothing in this Agreement
shall require SkillSoft to disclose the identity of the person making or
submitting such Third Party Transaction Proposal.

  5.5.4   For the avoidance of doubt and notwithstanding any other term of this
Agreement, nothing in this Agreement shall preclude, restrict or hinder
SkillSoft or any of its Subsidiaries or any of their respective Representatives
from:

  (a)   continuing discussions with respect to a Third Party Transaction
Proposal communicated in writing by an Excluded Party to SkillSoft prior to the
Non-Solicitation Period Start Date; or     (b)   considering and engaging with
any unsolicited offers/proposals of a Third Party Transaction Proposal but only
if and only to the extent that the Board has determined, in good faith after
consultation with its outside legal counsel and its financial advisors, that it
is required to do so to satisfy the fiduciary duties of the Board or to comply
with the Takeover Rules.

23



--------------------------------------------------------------------------------



 



SECTION 6.0 — REPRESENTATIONS AND WARRANTIES

6.1   SSI Representations and Warranties       SSI hereby represents and
warrants to SkillSoft as follows:

  6.1.1   As of the date of this Agreement, SSI has available lines of credit or
other sources of funds sufficient to ensure that as at the Effective Time it
will have the cash to enable it to pay the aggregate Scheme Consideration in
full in accordance with the terms of the Scheme as well as to make all payments
required under the Optionholder Proposal.     6.1.2   The information relating
to SSI and its Subsidiaries and their respective directors, officers and
employees provided by SSI to be contained in the Scheme Document (including any
amendments or supplements thereto) and any other documents filed or furnished
with or to the High Court, the SEC or pursuant to the Act and the Takeover Rules
in connection with this Acquisition, will not, on the date the Scheme Document
is first posted to SkillSoft Shareholders or at the time of the Court Meeting,
contain any untrue statement of any material fact, or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein not false or misleading at the time and in light of the circumstances
under which such statement is made. The parts of the Scheme Document (including
any amendments or supplements thereto) and any related filings for which the
directors of SSI are responsible under the Takeover Rules and any related
filings that SSI is required to make with the SEC will comply in all material
respects as to form with the requirements of the Takeover Rules and the Act and
the Exchange Act and the rules and regulations thereunder.     6.1.3   Except
for the representations and warranties contained in this Clause 6.1, SkillSoft
acknowledges that neither SSI nor any Representative of SSI makes any other
express or implied representation or warranty with respect to SSI or with
respect to any other information provided or made available to SkillSoft in
connection with the transactions contemplated hereby. Neither SSI nor any
Representative of SSI will be subject to any liability or indemnification
obligation to SkillSoft or any other person resulting from the distribution to
SkillSoft, or SkillSoft’s use of, any such information, including any
information, documents, projections, forecasts or other material made available
to SkillSoft and/or to SkillSoft’s Representatives in certain “data rooms” or
management presentations in expectation of the transaction contemplated by this
Agreement, unless any such information is expressly included in a representation
or warranty contained in this Clause 6.1.

6.2   SkillSoft Representations and Warranties       SkillSoft hereby represents
and warrants to SSI as follows:

  6.2.1   The information relating to SkillSoft and its Subsidiaries and their
respective directors, officers and employees provided by SkillSoft to be
contained in the Scheme Document (including any amendments or

24



--------------------------------------------------------------------------------



 



      supplements thereto) and any other documents filed or furnished with or to
the High Court, the SEC or pursuant to the Act and the Takeover Rules in
connection with the Acquisition, will not, on the date the Scheme Document is
first posted to SkillSoft Shareholders or at the time of the Court Meeting,
contain any untrue statement of any material fact, or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein not false or misleading at the time and in light of the circumstances
under which such statement is made. The parts of the Scheme Document (including
any amendments or supplements thereto) and any related filings for which the
directors of SkillSoft are responsible under the Takeover Rules and any related
filings that SkillSoft is required to make with the SEC will comply in all
material respects as to form with the requirements of the Takeover Rules and the
Act and the Exchange Act and the rules and regulations thereunder. The Scheme
Document shall also comply in all material respects as to form with the
applicable requirements of the Exchange Act and the rules and regulations
thereunder for a proxy statement.     6.2.2   Except for the representations and
warranties contained in Clause 4.1.1 and this Clause 6.2, SSI acknowledges that
neither SkillSoft nor any Representative of SkillSoft makes any other express or
implied representation or warranty with respect to SkillSoft or any of its
Subsidiaries or with respect to any other information provided or made available
to SSI in connection with the transactions contemplated by this Agreement.
Neither SkillSoft nor any Representative of SkillSoft will have or be subject to
any liability or indemnification obligation to SSI or any other person resulting
from the distribution to SSI and/or to SSI’s Representatives, or SSI’s use of,
any such information, including any information, documents, projections,
forecasts or other material made available to SSI and/or to SSI’s
Representatives in certain “data rooms” or management presentations in
expectation of the transactions contemplated by this Agreement, unless and then
only to the extent that any such information is expressly included in a
representation or warranty contained in Clause 4.1.1 and this Clause 6.2.    
6.2.3   Except as disclosed (as defined in the Rule 2.5 Announcement), to the
knowledge and belief of Chuck Moran or Tom McDonald, all representations that
relate to SkillSoft and its Subsidiaries as are set out in Schedule 3 are, as of
the date of this Agreement, true and correct.     6.2.4   The authorised share
capital of SkillSoft consists of 250,000,000 SkillSoft Shares. At the close of
business on 11 February 2010, (i) 94,656,179 SkillSoft Shares were issued and
outstanding, (ii) 12,197,958 SkillSoft Shares were reserved and available for
issuance pursuant to the SkillSoft Share Option Plans and the SkillSoft Employee
Share Purchase Plan, of which (A) 11,987,958 SkillSoft Shares were subject to
outstanding options (other than rights under the SkillSoft Employee Share
Purchase Plan) to subscribe for SkillSoft Shares and (B) up to 210,000 SkillSoft
Shares were available for issuance pursuant to outstanding purchase rights under
the SkillSoft Employee Share Purchase Plan. Except as set forth above, at the
close of business on 11 February 2010, no shares in the share capital of or

25



--------------------------------------------------------------------------------



 



      other voting securities of SkillSoft were issued, reserved for issuance or
outstanding.

6.3   Representations and Warranties of Both Parties       Each Party represents
and warrants to the other on the date of this Agreement that:

  6.3.1   it has the requisite power and authority to enter into this Agreement
and to publish the Rule 2.5 Announcement;     6.3.2   this Agreement is binding
on it in accordance with its terms;     6.3.3   the execution and delivery of,
and performance of its obligations under, this Agreement will not result in:

  (a)   a breach of any provision of its constitutional documents;     (b)   a
breach of, or default under, any material instrument to which it is a party or
by which it is bound; or     (c)   a breach of any order, judgment or decree of
any court or Relevant Authority to whose jurisdiction it is subject.

6.4   Notification of Breach       Each Party shall notify the other Party
promptly if such Party becomes aware of any fact or circumstance which
constitutes a breach of this Clause 6.

SECTION 7.0 — DIRECTORS, OFFICERS AND EMPLOYEES

7.1   Directors’ and Officers’ Indemnification and Insurance

  7.1.1   SSI agrees that, and agrees to use all reasonable efforts to ensure
that, all rights to indemnification or exculpation now existing in favour of,
and all limitations on the personal liability of each present and former
director or officer of SkillSoft and/or its Subsidiaries provided for in their
respective constitutional or organisational documents and in indemnification
agreements to which SkillSoft and/or its Subsidiaries (or any one of them) is a
party, in effect as of the date of this Agreement, shall continue in full force
and effect for a period of 6 years after the Effective Time. During such period,
SSI shall not amend, repeal or otherwise modify such provisions for
indemnification in any manner that would adversely affect the rights thereunder
of individuals who at any time prior to the Effective Time was a director or
officer of SkillSoft and/or any of its Subsidiaries in respect of actions or
omissions occurring at or prior to the Effective Time (including, without
limitation, the transactions contemplated by this Agreement), unless such
modification is required by law; PROVIDED HOWEVER that in the event any claim or
claims are asserted or made either prior to the Effective Time or within such
6-year period, all rights to indemnification in respect of any such claim or
claims shall continue until disposition of any and all such claims.

26



--------------------------------------------------------------------------------



 



  7.1.2   Prior to the Effective Time, SkillSoft shall, to the fullest extent
permitted under applicable law, indemnify and hold harmless, and, after the
Effective Time, SSI shall cause SkillSoft, to the fullest extent permitted under
applicable law, to indemnify and hold harmless, each present and former director
or officer, of SkillSoft and/or its Subsidiaries and their respective heirs and
representatives and each such person who served at the request of SkillSoft or
any Subsidiary of SkillSoft as a director or officer of another corporation,
partnership, joint venture, trust, pension or other employee benefit plan or
enterprise (each an “Indemnified Party” and, collectively, the “Indemnified
Parties”) against all costs and expenses (including legal fees), judgments,
fines, losses, claims, damages, liabilities and settlement amounts paid in
connection with any claim, action, suit, proceeding or investigation (whether
arising before or after the Effective Time), whether civil, administrative or
investigative, arising out of or pertaining to any action or omission in their
capacities as directors, officers, employees, fiduciaries or agents, in each
case occurring at or before the Effective Time (including the transactions
contemplated by this Agreement); PROVIDED HOWEVER, that if it is finally
judicially determined that an Indemnified Party was not entitled to be
indemnified under this Clause 7.1, then such Indemnified Party shall be
responsible for and repay all losses, claims, damages, liabilities and
settlement amounts (or expenses related thereto) previously paid or reimbursed
by SkillSoft which are the subject of such determination. Without limiting the
foregoing, in the event of any such claim, action, suit, proceeding or
investigation, (i) SkillSoft or SSI, as the case may be, shall be entitled to
control the defence of such claim, action, suit, proceeding or investigation,
(ii) if SkillSoft or SSI (or counsel selected by the applicable insurer of
SkillSoft) does not elect to control the defence of such claim, action, suit,
proceeding or investigation, the Indemnified Party shall be entitled to select
counsel for the Indemnified Party, which counsel shall be reasonably
satisfactory to SkillSoft or to SSI, as the case may be, and SkillSoft shall pay
the fees and expenses of such counsel promptly after statements therefor are
received, and (iii) SkillSoft shall cooperate in the defence of any such matter,
PROVIDED HOWEVER, that neither SkillSoft nor SSI shall be liable for any
settlement effected without its written consent (which consent shall not be
unreasonably withheld, conditioned or delayed).     7.1.3   At or prior to the
Effective Time, SkillSoft shall purchase a “tail” directors’ and officers’
liability insurance policy (which by its terms shall survive the Acquisition)
for its directors and officers, which shall provide such directors and officers
with coverage for 6 years following the Effective Time of not less than the
existing coverage under, and have other terms not materially less favourable on
the whole to, the insured persons than the directors’ and officers’ liability
insurance coverage presently maintained by SkillSoft. SSI shall, and shall cause
SkillSoft after the Effective Time to, maintain such policy in full force and
effect, and continue to honour the obligations thereunder.     7.1.4   The
obligations under this Clause 7.1 shall not be terminated or modified in such a
manner as to adversely affect any indemnitee to whom this Clause 7.1 applies
without the consent of such affected indemnitee (it being expressly agreed that
the indemnitees to whom this Clause 7.1 applies and

27



--------------------------------------------------------------------------------



 



      any such indemnitees’ heirs or representatives, shall be third party
beneficiaries of this Clause 7.1 and shall be entitled to enforce the covenants
contained herein).     7.1.5   In the event SkillSoft or any of its successors
or assigns (i) consolidates with or merges into any other person and shall not
be the continuing or surviving corporation or entity of such consolidation or
merger, or (ii) transfers or conveys all or substantially all of its properties
and assets to any person, then, and in each such case, to the extent necessary,
proper provision shall be made so that the successors and assigns of SSI or
SkillSoft, as the case may be, assume the obligations set out in this Clause
7.1.

7.2   Employment and Benefit Matters

  7.2.1   For the 12 month period commencing on the Completion Date, SSI shall,
and shall cause SkillSoft after the Effective Time to, maintain compensation
levels, including cash-based incentives, retirement, health and welfare benefits
(but not including equity compensation or defined benefit plans), for the
employees of SkillSoft or of any Subsidiary of SkillSoft who remain employed
after the Effective Time (collectively, the “SkillSoft Employees”) at levels
that are, in the aggregate, comparable to those in effect for the SkillSoft
Employees on the date hereof. SSI shall, and shall cause SkillSoft to, use all
reasonable efforts to treat, and cause the applicable benefit plans to treat,
the service of the SkillSoft Employees with SkillSoft or any Subsidiary of
SkillSoft attributable to any period before the Effective Time as service
rendered to SSI or SkillSoft for purposes of eligibility to participate, vesting
and for other appropriate benefits including, but not limited to, applicability
of minimum waiting periods for participation but excluding benefit accrual.
Without limiting the foregoing, SSI shall use all reasonable efforts to cause
any pre-existing conditions or limitations or eligibility waiting periods under
any health or similar plan of SSI to be waived with respect to the SkillSoft
Employees and their eligible dependents, to the extent the SkillSoft Employees
have satisfied any similar limitations or requirements under the corresponding
plan in which the SkillSoft Employees participated immediately prior to the
Effective Time, and shall use all reasonable efforts to cause any deductibles
paid by the SkillSoft Employees under any of SkillSoft’s or its Subsidiaries’
health plans in the plan year in which Completion occurs to be credited towards
equivalent deductibles under the health plans of SSI or any Subsidiary of SSI.
SSI shall, and shall cause SkillSoft to, use all reasonable efforts to make
appropriate arrangements with its insurance carrier(s) to ensure such result.
Except with respect to employees who have entered into employment agreements
with SkillSoft or its Subsidiaries, the SkillSoft Employees who remain employed
after the Effective Time shall be considered to be employed by SSI on the same
terms and conditions as they are employed as at the date of this Agreement and
nothing shall be construed to limit the ability of SSI or SkillSoft to terminate
the employment of any such SkillSoft Employee at any time pursuant to the terms
and conditions of their employment with SkillSoft. SSI will cooperate with
SkillSoft, and assume all costs, in respect of consultation obligations and
similar notice and bargaining obligations owed to any employees or

28



--------------------------------------------------------------------------------



 



      consultants of SkillSoft or any Subsidiary of SkillSoft in accordance with
all applicable laws and bargaining agreements, if any.     7.2.2   Subject to
Clause 7.2.1, SSI shall have sole discretion with respect to the determination
as to whether or when to terminate, merge or continue any employee benefit plans
and programs of SkillSoft.     7.2.3   SSI shall honour, in accordance with
their terms, all compensation, employment, severance, change-of-control and
similar agreements to which SkillSoft is a party to the extent such agreements
have been disclosed (as defined in the Rule 2.5 Announcement).     7.2.4  
Notwithstanding anything in this Agreement to the contrary, no provision of this
Agreement is intended to, or does, constitute the establishment or adoption of,
or amendment to, any employee benefit plan (within the meaning of Section 3.3.
of, or subject to, ERISA), and no person participating in any such employee
benefit plan maintained by either SkillSoft or SSI shall have any claim or cause
of action, under ERISA or otherwise, in respect of any provision of this
Agreement as it relates to any such employee benefit plan or otherwise.

SECTION 8.0 — COMPLETION

8.1   Completion

  8.1.1   Completion Date

  (a)   Completion shall take place on such date, to be mutually determined by
SkillSoft and SSI, being not more than 5 Business Days after the date of issue
of the Court Order to SkillSoft (“Completion Date”). SkillSoft shall promptly
after receipt of the Court Order notify SSI of this fact.     (b)   Completion
shall take place at the offices of William Fry at 11.00 am (or at such other
time as may be agreed between the parties in writing) on the Completion Date.

  8.1.2   On or prior to Completion:

  (a)   SkillSoft shall procure that a meeting of its board of directors is held
at which resolutions are passed (conditional on registration of the Court Order
with the Registrar of Companies occurring and effective as of the Effective
Time) approving:

  (i)   the allotment and issue to SSI (and/or its nominees) in accordance with
the Scheme of the number of new shares in the capital of SkillSoft provided for
in the Scheme;     (ii)   the resignation of all of the non-executive directors
of SkillSoft; and

29



--------------------------------------------------------------------------------



 



  (iii)   the appointment of such persons as SSI may nominate as the directors
of SkillSoft.

  8.1.3   On Completion:

  (a)   SSI shall pay the Scheme Consideration to the SkillSoft Shareholders
pursuant to and in accordance with the terms and conditions of the Scheme;    
(b)   SkillSoft shall deliver to SSI:

  (i)   a certified copy of the resolutions referred to in Clause 8.1.2;    
(ii)   share certificates in respect of the aggregate number of new shares in
the capital of SkillSoft to be issued to SSI (and/or its nominees) in accordance
with the Scheme; and     (iii)   letters of resignation from the non-executive
directors of SkillSoft (each such letter containing an acknowledgement that such
resignation is without any claim for loss of office or other claim arising from
such resignation); and

  (c)   SkillSoft shall cause an office copy of the Court Order and a copy of
the minute required by Section 75 of the Act to be filed with the Companies
Registration Office and obtain from the Registrar of Companies a Certificate of
Registration in relation to the reduction of share capital involved in the
Scheme;     (d)   Each of the Parties shall, on or prior to the Effective Date,
deliver to the other Party such other deeds, documents, consents, waivers,
resolutions, and/or other things and/or take such further action(s) as may
reasonably be required of it and is necessary to implement the Scheme and/or the
Acquisition.

SECTION 9.0 — TERMINATION

9.1   Termination

  9.1.1   If (i) the Resolutions are not duly passed, or (ii) the Conditions are
not satisfied or waived by 11.59 pm New York, New York time on 16 July 2010 or
such later date as the Parties may agree to in writing subject to the consent of
the Panel and/or the High Court (in each case, if required); or (iii) the High
Court declines or refuses to sanction the Scheme, unless both Parties agree that
the decision of the High Court shall be appealed; or (iv) any of the
circumstances set out in Clause 2.2 of the Expenses Reimbursement Agreement
occurs, either Party shall be entitled by notice in writing to the other Party
to forthwith terminate this Agreement.     9.1.2   Termination of this Agreement
in accordance with Clause 9.1.1 shall not, save as provided in the Expenses
Reimbursement Agreement, give rise to any liability of the Parties; provided
however, that neither such termination

30



--------------------------------------------------------------------------------



 



      nor any of the provisions of this Section 9 shall relieve either Party of
any liability to the other Party for any intentional breach of this Agreement
prior to or giving rise to such termination. Section 10 of this Agreement shall
survive, and continue in full force and effect, notwithstanding its termination.
    9.1.3   For the avoidance of doubt, termination of this Agreement shall be
without prejudice to the provisions of the Confidentiality Agreement or the
Expenses Reimbursement Agreement.     9.1.4   If this Agreement is terminated
pursuant to Clause 9.1.1(iv), each of the Parties shall, unless otherwise agreed
in writing, apply to the Panel to lapse the Scheme.

SECTION 10.0 — GENERAL

10.1   Announcements       Subject to the requirements of applicable law, the
Takeover Rules, the Listing Rules, a court order, the Securities Act, the
Exchange Act, the SEC or any Relevant Authority (including, without limitation,
the Panel), the Parties shall consult together as to the terms of, the timing of
and the manner of publication of any formal announcement, document or
publication which either Party may make regarding the Acquisition, the Scheme or
this Agreement. SSI and SkillSoft shall give each other the opportunity to
review and comment upon any such announcement, document or publication and shall
not issue any such announcement, document or publication prior to such
consultation, except as may be required by applicable law, the Takeover Rules,
the Listing Rules, a court order, the Securities Act, the Exchange Act, the SEC
or any Relevant Authority (including, without limitation, the Panel) which has
jurisdiction over it. Any other communication which any Party may make regarding
such matters shall, subject to the requirements of applicable law, the Takeover
Rules, the Listing Rules, a court order, the Securities Act, the Exchange Act,
the SEC or any Relevant Authority (including, without limitation, the Panel), be
consistent with any such announcement, document or publication and the terms of
the Rule 2.5 Announcement. The Parties agree that the initial press release to
be issued with respect to the transactions contemplated by this Agreement shall
be in the form of the Rule 2.5 Announcement. For the avoidance of doubt, the
provisions of this Clause do not apply to any announcement, document or
publication in connection with a Third Party Transaction Proposal or a change in
the Scheme Recommendation or any proposed amendment to the terms of the Scheme
contemplated by SSI on account of an increase in consideration due in respect of
the Acquisition whether before or after a withdrawal or adverse modification of
the Scheme Recommendation.   10.2   Notices

  10.2.1   Any notice or other document to be served under this Agreement may be
delivered or sent by post, facsimile or e-mail process to the Party to be served
as follows:

  (a)   if to SSI, if by letter, to its address c/o Michael C. Ascione and
Sharlyn Heslam, Berkshire Partners LLC, 200 Clarendon Street,

31



--------------------------------------------------------------------------------



 



      Boston, MA 02116 with a copy to David Chapin and Jane Goldstein, Ropes &
Gray LLP, One International Place, Boston, MA 02110 and Paul Egan and Justin
McKenna, Mason Hayes+Curran, South Bank House, Barrow Street, Dublin 4, Ireland,
if by fax to fax number 617-227-6105 (for Berkshire Partners LLC) or
617-951-7050 (for Ropes & Gray LLP) or +353 1 614 5001 (for Mason Hayes+Curran)
or, if by email, to the email address mascione@berkshirepartners.com and
sheslam@berkshirepartners.com with a copy to; david.chapin@ropesgray.com,
jane.goldstein@ropesgray.com, pegan@mhc.ie, and jmckenna@mhc.ie (which shall not
constitute notice); and     (b)   if to SkillSoft, if by letter, to its address
Mr. Charles E. Moran, SkillSoft PLC, 107 Northeastern Boulevard, Nashua, NH
03062 with a copy to Patrick J. Rondeau, Esq, WilmerHale, 60 State Street,
Boston, MA 02109 and Myra Garrett, William Fry, Fitzwilton House, Wilton Place,
Dublin 2, Ireland, if by fax to fax number 603-324-3210 (for SkillSoft) or
617-526-5000 (for WilmerHale) or 00 353 1 6395 333 (for William Fry), or if by
email, to the email address Chuck_Moran@skillsoft.com with a copy to
Patrick.Rondeau@wilmerhale.com and myra.garrett@williamfry.ie (which shall not
constitute notice),

    or such other postal address, fax number or email address as it may have
notified to the other Party in writing in accordance with the provisions hereof.
Any notice or other documents sent by post shall have been sent by pre-paid
recorded delivery post (if within Ireland) or by pre-paid airmail (if
elsewhere).     10.2.2   Any notice or document shall be deemed to have been
served:

  (a)   if delivered by hand, at the time of delivery;     (b)   if sent by
pre-paid post, 48 hours (7 Business Days if posted in a different postal
jurisdiction to that of the addressee) after the date of posting;     (c)   if
sent by fax, at the time of termination of the fax transmission;     (d)   if
sent by email, at the time of the sending of the email.

  10.2.3   In proving service of a notice or document it shall be sufficient to
prove that delivery was made or that the envelope containing the notice or
documents was properly addressed and posted (either by pre-paid recorded
delivery post or by pre-paid airmail, as the case may be) or that the fax
message or email was properly addressed and despatched, as the case may be.

10.3   Assignment       The rights and obligations of the Parties under this
Agreement shall be deemed to be personal rights and shall not be capable of
assignment, novation or sub-contraction to

32



--------------------------------------------------------------------------------



 



    any other person without the prior written consent of the other party,
provided that SSI may assign any or all of its rights and interests hereunder to
one or more of its Affiliates, provided the prior consent in writing has been
obtained from the Panel in respect of such assignment and it shall not result in
a material departure from the Timetable.   10.4   Counterparts       This
Agreement may be executed in any number of counterparts, all of which, taken
together, shall constitute one and the same agreement, and each Party may enter
into this Agreement by executing a counterpart.   10.5   Amendment       No
amendment of this Agreement shall be binding unless the same shall be evidenced
in writing duly executed by each of the Parties.   10.6   Costs and Expenses    
  Save for:

  10.6.1   the Panel’s document review fees; and     10.6.2   the costs of, and
associated with, the printing, publication and posting of the Acquisition
Documents;

    which in the case of Clause 10.6.1 will be borne and discharged by SSI and
which in the case of Clause 10.6.2 will be borne and discharged by SkillSoft,
each Party shall pay its own costs and expenses of and incidental to this
Agreement, the Acquisition and all other transactions contemplated hereby.  
10.7   Governing Law and Jurisdiction

  10.7.1   This Agreement shall be governed by, and construed in accordance
with, the laws of Ireland.     10.7.2   Each of the Parties irrevocably agrees
that the courts of Ireland are to have exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement and, for such
purposes, irrevocably submits to the exclusive jurisdiction of such courts. Any
proceeding, suit or action arising out of or in connection with this Agreement
(the “Proceedings”) shall therefore be brought in the courts of Ireland.

10.8   Rule 16b-3 Actions       SkillSoft and SSI agree that, in order to most
effectively compensate and retain those officers and directors of SkillSoft who
are subject to the reporting requirements of Section 16(a) of the Exchange Act
in connection with the Acquisition, both prior to and after the Effective Date,
it is desirable that such persons not be subject to a risk of liability under
Section 16(b) of the Exchange Act to the fullest extent permitted by applicable
law in connection with the transactions contemplated by this Agreement, and for
that compensatory and retentive purpose agree to the provisions of this

33



--------------------------------------------------------------------------------



 



    Clause 10.8. Promptly after the date hereof and prior to the Effective Date,
SkillSoft shall adopt a resolution in advance of the Effective Date providing
that any dispositions of SkillSoft Shares resulting from the transactions
contemplated by this Agreement by each individual who is subject to the
reporting requirements of Section 16(a) of the Exchange Act with respect to
SkillSoft to be exempt under Rule 16b-3 promulgated under the Exchange Act, to
the extent permitted by applicable law.   10.9   No Third Party Beneficiaries  
    Except (a) as provided in Clause 7.1 (Directors’ and Officers’
Indemnification and Insurance) hereof, and (b) the provisions of
Section 8.1.3(a) concerning payment of the Scheme Consideration pursuant to the
Scheme, which shall inure to the SkillSoft Shareholders but, prior to the
Effective Date, may only be enforced by SkillSoft acting on their behalf , and
(c) the provisions of Section 4 concerning payments under the Optionholder
Proposal, which shall inure to the SkillSoft Optionholders but, prior to the
Effective Date, may only be enforced by SkillSoft acting on their behalf, this
Agreement (including the documents and instruments referred to herein) is not
intended to confer upon any person other than SSI and SkillSoft any rights or
remedies under or by reason of this Agreement.   10.10   No Amendment of
Expenses Reimbursement Agreement       Notwithstanding any other provision of
this Agreement, nothing in this Agreement shall supersede, amend or vary the
terms of the Expenses Reimbursement Agreement.

SECTION 11.0 — INTERPRETATION

11.1   Definitions       In this Agreement the following words and expressions
shall have the meanings set opposite them:       “Acquisition”, the proposed
acquisition by SSI of SkillSoft by means of the Scheme, as described in the
Rule 2.5 Announcement;       “Acquisition Documents”, (i) any documents to be
filed with or submitted to the High Court in connection with the Scheme or the
Acquisition, (ii) any filings with or notifications to Relevant Authorities as
are necessary or expedient for the implementation of the Acquisition, (iii) the
Scheme Document and any other documents sent to SkillSoft Shareholders in
connection with the Acquisition or the Scheme, (iv) the Optionholder Proposal
and (v) any other documents required to be sent or submitted to any third party
in connection with the Acquisition or the Scheme;       “Act”, the Companies Act
1963, as amended;       “Acting in Concert”, shall have the meaning given to
that term in the Takeover Panel Act 1997;

34



--------------------------------------------------------------------------------



 



“ADS”, the American Depositary Shares representing SkillSoft Shares admitted to
trading on NASDAQ;
“Affiliate” with respect to any person, any other person controlling, controlled
by or under common control with such person. As used in this definition,
“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) means the possession, directly or indirectly, of power to
direct or cause the direction of the management and policies of a person whether
through the ownership of voting securities, by contract or otherwise;
“Agreed Form”, in relation to any document, the form of that document which has
been initialled for the purpose of identification by or on behalf of each of the
Parties;
“Associate”, the meaning given to that term in the Takeover Rules;
“Board”, the board of directors of SkillSoft (or a duly authorised committee
thereof);
“Business Day”, any day, other than a Saturday, Sunday or public holiday in
Ireland or in the State of New York;
“Clearances”, all consents, clearances, permissions and waivers that need to be
obtained, all applications and filings that need to be made and all waiting
periods that may need to have expired, from or under the laws, regulations or
practices applied by any Relevant Authority in connection with the
implementation of the Scheme and/or the Acquisition and, in each case, that
constitute Conditions; and any reference to Conditions having been “satisfied”
shall be construed as meaning that the foregoing have been obtained, or where
appropriate, made or expired in accordance with the relevant Condition;
“Completion”, completion of the Acquisition pursuant to the Scheme;
“Completion Date”, the meaning given to such term in Clause 8.1.1;
“Conditions”, the conditions to the Scheme and the Acquisition set out in
Appendix I to the Rule 2.5 Announcement, and “Condition” means any one of the
Conditions;
“Confidentiality Agreement”, the confidentiality agreement dated 2 November 2009
between SkillSoft and Berkshire Partners LLC;
“Court Hearing”, the hearing by the High Court of the petition to sanction the
Scheme under Section 201 of the Act;
“Court Meeting", the meeting or meetings of the SkillSoft Shareholders (and any
adjournment thereof) convened by order of the High Court pursuant to Section 201
of the Act to consider and, if thought fit, approve the Scheme (with or without
amendment);
“Court Meeting Record Time”, 5.00 pm (Dublin) on the date which falls two days
before the date of the Court Meeting;

35



--------------------------------------------------------------------------------



 



“Court Order”, the order or orders of the High Court sanctioning the Scheme
under Section 201 of the Act and confirming the reduction of capital that forms
part of it under Sections 72 and 74 of the Act;
“Credit Agreements”, (i) that certain Bridge Credit Agreement, dated as of the
date hereof, by and among SSI Luxco II, S.à.r.l., the Lenders (as defined
therein) party thereto and Morgan Stanley Senior Funding, Inc., as
administrative agent and collateral agent and (ii) that certain Credit Agreement
dated as of the date hereof, by and among SSI Luxco II, S.à.r.l., SSI
Investments II Limited, the Lenders (as defined therein) party thereto and
Morgan Stanley Senior Funding, Inc., as administrative agent and collateral
agent.
“Effective Date”, the date on which the Scheme becomes effective in accordance
with its terms;
“Effective Time”, the time on the Effective Date at which the Court Order and a
copy of the minute required by Section 75 of the Act are registered by the
Registrar of Companies;
“EGM Resolutions”, the resolutions to be proposed at the EGM for the purposes of
approving and implementing the Scheme, the reduction of capital and such other
matters as SkillSoft determines to be necessary or desirable for the purposes of
implementing the Acquisition and the Scheme;
“Exchange Act”, the United States Securities Exchange Act of 1934, as amended;
“Expenses Reimbursement Agreement”, the expenses reimbursement agreement dated
as of the date of this Agreement between SSI and SkillSoft, the terms of which
have been approved by the Panel;
“Extraordinary General Meeting” or “EGM”, the extraordinary general meeting of
the SkillSoft Shareholders (and any adjournment thereof) to be convened in
connection with the Scheme, expected to be held as soon as the preceding Court
Meeting shall have been concluded or adjourned;
“Group”, in relation to any body corporate, means any bodies corporate which are
holding companies or subsidiaries or subsidiary undertakings (as such terms are
defined in the Act and the European Communities (Companies: Group Accounts)
Regulations 1992, respectively) of it or of any such holding company;
“High Court”, the High Court of Ireland;
“Holding Company”, the meaning given to that term by Section 155, Companies Act
1963;
“HSR Act”, the United States Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended;
“Indemnified Parties”, the meaning given to that term in Clause 7.1.2;
“Investor Group”, the meaning given to that term in the Rule 2.5 Announcement;

36



--------------------------------------------------------------------------------



 



“Ireland” or “Republic of Ireland”, Ireland excluding Northern Ireland and the
word “Irish” shall be construed accordingly;
“Listing Rules”, the listing rules of NASDAQ as amended from time to time;
“NASDAQ”, the market known as the Nasdaq Global Market on which SkillSoft’s ADSs
are quoted;
“Non-Solicitation Period Start Date”, 7 March 2010;
“Northern Ireland”, the counties of Antrim, Armagh, Derry, Down, Fermanagh and
Tyrone on the island of Ireland;
“Optionholder Proposal”, the proposal of SSI to the SkillSoft Optionholders and
the holders of purchase rights under the SkillSoft Employee Share Purchase Plan
to be made pursuant to Rule 15 of the Takeover Rules;
“Options Schedule”, the list of SkillSoft Options as at the date of this
Agreement as provided by SkillSoft and set out in Schedule 2 hereto;
“Panel”, the Irish Takeover Panel;
“Parties”, SkillSoft and SSI and “Party” shall mean either of them (as the
context requires);
“Proceedings”, the meaning given to that term in Clause 10.7.2;
“Record Date”, the date which falls two days before the date of the Court
Meeting;
“Registrar of Companies”, the Registrar of Companies in Dublin;
“Relevant Authority”, any Irish or United States federal commission, board,
body, bureau, or other regulatory authority or agency, including courts and
other judicial bodies, or any Irish or United States competition, anti-trust or
supervisory body or other governmental, regulatory agency or body or securities
exchange including and instrumentality or entity designed to act for or on
behalf of any of the foregoing;
“Relevant Entity”, a body corporate in respect of which either (x) SSI or
(y) any member of the Investor Group (a) has a majority of the shareholders’ or
members’ voting rights; or (b) is a shareholder or member and at the same time
has the right to appoint or remove a majority of the members of its board of
directors; or (c) is a shareholder or member and alone controls a majority of
the shareholders’ or members’ voting rights pursuant to an agreement entered
into with other shareholders or members;
“Relevant Person”, the meaning given to that term in Clause 5.2.2;
“Representatives”, the directors, officers, employees, agents, investment
bankers, financial advisors, legal advisors, accountants, brokers, finders,
consultants or representatives of SkillSoft, SSI, or of any of their respective
Subsidiaries, as the case may be;

37



--------------------------------------------------------------------------------



 



“Resolutions”, the resolutions to be proposed at the EGM and Court Meeting to
effect the Scheme, which will be set out in the Scheme Document, other than any
adjournment resolution included in the Scheme Document;
“RIS”, a Regulatory Information Service as defined in the Takeover Rules;
“Rule 2.5 Announcement”, the announcement in the Agreed Form to be made by the
Parties pursuant to Rule 2.5 of the Takeover Rules;
“Scheme” or “Scheme of Arrangement”, the proposed scheme of arrangement under
Section 201 of the Act and the capital reduction under Sections 72 and 74 of the
Act to effect the Acquisition, in such terms as SkillSoft may determine in
accordance with the provisions of Clause 3.1, including any revision thereof;
“Scheme Consideration”, the consideration payable to SkillSoft Shareholders
under the Scheme;
“Scheme Document”, a document to be distributed to SkillSoft Shareholders and,
for information only, to SkillSoft Optionholders and the holders of purchase
rights under the SkillSoft Employee Share Purchase Plan containing (i) the
Scheme, (ii) the notice or notices of the Court Meeting and EGM, (iii) an
explanatory statement as required by Section 202 of the Act with respect to the
Scheme, (iv) such other information as may be required or necessary pursuant to
the Act, the Takeover Rules, the Exchange Act or the Listing Rules, and (v) such
other information as SkillSoft and SSI shall agree;
“Scheme Recommendation”, the unanimous recommendation of the Board that
SkillSoft Shareholders vote in favour of the Resolutions;
“SEC”, the United States Securities and Exchange Commission;
“Securities Act”, the United States Securities Act of 1933, as amended;
“SkillSoft Employee Share Purchase Plan”, the 2004 SkillSoft Employee Share
Purchase Plan;
“SkillSoft Employees”, the meaning given to that term in Clause 7.2.1;
“SkillSoft Group”, SkillSoft, any Subsidiary of SkillSoft, any Holding Company
of SkillSoft and any Subsidiary of any such Holding Company;
“SkillSoft Optionholders”, the holders of SkillSoft Options;
“SkillSoft Options”, the outstanding options to subscribe for SkillSoft Shares
pursuant to the SkillSoft Share Option Plans which, as at the date of this
Agreement, are as set out in the Options Schedule;
“SkillSoft Shareholders”, the holders of SkillSoft Shares;
“SkillSoft Share Option Plans”, the Booksx24X7.com 1994 Stock Option Plan, the
1994 Share Option Plan, the 1996 Supplemental Stock Plan, the SkillSoft
Corporation 1998 Stock Incentive Plan, the SkillSoft Corporation 2001 Stock

38



--------------------------------------------------------------------------------



 



Incentive Plan, the SkillSoft plc 2002 Share Option Plan and the SkillSoft
Public Limited Company 2001 Outside Director Plan;
“SkillSoft Shares”, the Ordinary Shares of €0.11 each in the capital of
SkillSoft;
“Subsidiary”, the meaning given to that term by Section 155, Companies Act 1963;
“subsidiary undertaking”, the meaning given to that term in the European
Communities (Companies: Group Accounts) Regulations 1992;
“Takeover Rules”, the Irish Takeover Panel Act 1997, Takeover Rules 2007, as
amended;
“Third Party Transaction Proposal”, any proposal or offer for the acquisition of
control (as defined in the Takeover Rules) of SkillSoft, or any other
transaction that involves a change of control of SkillSoft through the
acquisition of more than 50% of the voting and other equity securities of
SkillSoft Shares (whether by acquiring any interest in SkillSoft Shares,
SkillSoft ADRs or SkillSoft ADSs), or a disposal or acquisition of more than 50%
of the assets of SkillSoft (taken as a whole) or a share exchange of SkillSoft
Shares for shares in another company or body corporate;
“Timetable”, shall have the meaning given to that term in Clause 2.2.1;
“United States” or “US”, the United States of America, its territories and
possessions, any state of the United States of America and the District of
Columbia and any other territory subject to its jurisdiction; and
“US$”, the lawful currency from time to time of the United States.

11.2   Construction

  11.2.1   In this Agreement words such as “hereunder”, “hereto”, “hereof” and
“herein” and other words commencing with “here” shall, unless the context
clearly indicates to the contrary, refer to the whole of this Agreement and not
to any particular section or clause thereof.     11.2.2   Save as otherwise
provided herein, any reference herein to a section, clause, schedule or
paragraph shall be a reference to a section, sub-section, clause, sub-clause,
paragraph or sub-paragraph (as the case may be) of this Agreement.     11.2.3  
Any reference to any provision of any legislation shall include any modification
re-enactment or extension thereof (provided that, as between the parties, no
such modification or extension made after the date of this Agreement shall apply
for the purpose of this Agreement to the extent that it would impose any new or
extended obligation, liability or restriction on, or otherwise adversely affect
the rights of any party) and shall also include any subordinate legislation made
from time to time under such provision. Any reference to any provision of any
legislation, unless the context clearly indicates to the contrary, shall be a
reference to legislation of Ireland.

39



--------------------------------------------------------------------------------



 



  11.2.4   In this Agreement, the masculine gender shall include the feminine
and neuter and the singular number shall include the plural and vice versa.
References to persons shall include natural persons, firms, bodies corporate,
unincorporated associations and partnerships, organisations, governments,
states, foundations and trusts (in each case whether or not having separate
legal personality).     11.2.5   In this Agreement reference to the word
“person” is deemed to include references to natural persons, firms,
partnerships, companies, corporations, associations, bodies corporate, trusts
and investment funds (in each case whether or not having a separate legal
personality).     11.2.6   Any reference to an Irish legal term for any action,
remedy, method of judicial proceeding, legal document, legal status, court,
official or any legal concept or thing shall, in respect of any jurisdiction
other than Ireland, be deemed to include a reference to what most nearly
approximates in that jurisdiction to the Irish legal term.     11.2.7   Any
phrase introduced by the terms “including”, “include”, “in particular” or any
similar expression shall be construed as illustrative and shall not limit the
sense of the words preceding those terms.     11.2.8   Any undertaking by any
party not to do any act or thing shall be deemed to include an undertaking not
to permit or suffer the doing of that act or thing.

11.3   Captions

The headings or captions to the clauses in this Agreement are inserted for
convenience of reference only and shall not be considered a part of or affect
the interpretation or construction thereof.

11.4   Time

References to times are to Irish times unless otherwise specified.
IN WITNESS whereof the parties have entered into this Agreement on the date
specified above.

40



--------------------------------------------------------------------------------



 



SCHEDULE 1
Indicative Timetable

      Item   Date (all 2010)
Rule 2.5 Announcement issued
  Friday 12 February
Go-Shop Period commences
  Friday 12 February
William Fry circulates first draft of Scheme Document
  Monday 15 February
WilmerHale files draft Scheme Document with SEC
  Friday 19 February
William Fry file Scheme Document with the Irish Takeover Panel for review and
approval
  Friday 19 February
Submit HSR Filing
  Friday 26 February
SEC Comment Period expires
  Sunday 28 February
Latest date by which Panel approves the Scheme Document
  Thursday 4 March
Company files 201(2) application to convene shareholders’ meeting with
Panel-approved draft Scheme Document tendered in Court
  Friday 5 March
Latest date for submission of anti-trust filings in Germany, Brazil and Austria
  Friday 5 March
Go-Shop Period expires
  Saturday 6 March
High Court hearing to convene shareholders’ meeting
  Monday 8 March
Latest date by which Scheme Document mailed to SkillSoft shareholders, convening
Court Meeting and Extraordinary General Meeting
  Friday 12 March
Newspaper Advertisements published
  Friday 12 March
Court Meeting and Extraordinary General Meeting held
  Tuesday 6 April
Petition presented for s 201(4) application to approve scheme as approved by
shareholders
  Friday 9 April
Advertising Motions Hearing with the High Court (directions as to advertising
petition hearing)
  Monday 12 April
Newspaper Advertisements published
  Friday 16 April

41



--------------------------------------------------------------------------------



 



      Item   Date (all 2010)
Petition Hearing with the High Court to sanction the Scheme
  Tuesday 4 May
High Court order sanctioning the Scheme available
  Tuesday 11 May
Order and Minute of Reduction of Share Capital filed
  Tuesday 18 May
Payment
  Tuesday 1 June

42



--------------------------------------------------------------------------------



 



SCHEDULE 2
Options Schedule

                      Grant   Expiration   Exercise   Shares Number   Date  
Date   Price   Outstanding 0008349   28-Nov-08   1-Apr-11   $0.14   15,000
0008364   28-Nov-08   1-Apr-11   $0.14   10,000 0008363   28-Nov-08   1-Apr-11  
$0.14   10,000 0008370   28-Nov-08   1-Apr-11   $0.14   10,000 0008368  
28-Nov-08   1-Apr-11   $0.14   10,000 0008360   28-Nov-08   1-Apr-11   $0.14  
10,000 0008359   28-Nov-08   1-Apr-11   $0.14   10,000 0008369   28-Nov-08  
1-Apr-11   $0.14   10,000 0008347   28-Nov-08   1-Apr-11   $0.14   15,000
0008350   28-Nov-08   1-Apr-11   $0.14   10,000 0008353   28-Nov-08   1-Apr-11  
$0.14   10,000 0008352   28-Nov-08   1-Apr-11   $0.14   10,000 0008356  
28-Nov-08   1-Apr-11   $0.14   10,000 0008355   28-Nov-08   1-Apr-11   $0.14  
10,000 0008354   28-Nov-08   1-Apr-11   $0.14   10,000 0008371   28-Nov-08  
1-Apr-11   $0.14   10,000 0008357   28-Nov-08   1-Apr-11   $0.14   10,000
0008365   28-Nov-08   1-Apr-11   $0.14   10,000 0008358   28-Nov-08   1-Apr-11  
$0.14   10,000 0008367   28-Nov-08   1-Apr-11   $0.14   10,000 0008361  
28-Nov-08   1-Apr-11   $0.14   10,000 0008348   28-Nov-08   1-Apr-11   $0.14  
15,000 0008378   31-Mar-09   1-Apr-11   $0.15   10,000 SK000781   16-Jul-01  
16-Jul-11   $0.25   475 SK000818   16-Jul-01   16-Jul-11   $0.25   1,473
SK000814   16-Jul-01   16-Jul-11   $0.25   890 SK000785   16-Jul-01   16-Jul-11
  $0.25   2,852 SK000784   16-Jul-01   16-Jul-11   $0.25   1,200 SK000811  
16-Jul-01   16-Jul-11   $0.25   119 SK000788   16-Jul-01   16-Jul-11   $0.25  
231 SK000792   16-Jul-01   16-Jul-11   $0.25   22 SK000797   16-Jul-01  
16-Jul-11   $0.25   539 SK000800   16-Jul-01   16-Jul-11   $0.25   12 SK000860  
16-Jul-01   16-Jul-11   $0.25   1,401 SK000807   16-Jul-01   16-Jul-11   $0.25  
41 SK000833   16-Jul-01   16-Jul-11   $0.25   18 SK000817   24-Oct-01  
24-Oct-11   $1.27   1,604 SK000819   14-Nov-01   14-Nov-11   $2.55   471 0007675
  4-Mar-03   4-Mar-13   $2.68   7,000 0007681   4-Mar-03   4-Mar-13   $2.68  
4,000 0007658   4-Mar-03   4-Mar-13   $2.68   28,932 0007661   4-Mar-03  
4-Mar-13   $2.68   5,000 0007660   4-Mar-03   4-Mar-13   $2.68   2,000 0007696  
7-Mar-03   7-Mar-13   $2.80   3,750 0007692   7-Mar-03   7-Mar-13   $2.80  
3,000 0007704   14-Apr-03   14-Apr-13   $2.84   10,000 0007638   12-Dec-02  
12-Dec-12   $2.96   5,918

43



--------------------------------------------------------------------------------



 



                      Grant   Expiration   Exercise   Shares Number   Date  
Date   Price   Outstanding 0007640   12-Dec-02   12-Dec-12   $2.96   3,500
0007636   12-Dec-02   12-Dec-12   $2.96   452 0007626   12-Dec-02   12-Dec-12  
$2.96   800 0007631   12-Dec-02   12-Dec-12   $2.96   4,142 0007633   12-Dec-02
  12-Dec-12   $2.96   6,667 0008223   4-Apr-05   4-Apr-15   $3.04   1,000
0008208   4-Apr-05   4-Apr-15   $3.04   15,000 0008213   4-Apr-05   4-Apr-15  
$3.04   1,000 0008215   4-Apr-05   4-Apr-15   $3.04   2,000 0008211   4-Apr-05  
4-Apr-15   $3.04   3,000 0007532   12-Jul-02   10-Jul-12   $3.30   3,500 0007555
  12-Jul-02   10-Jul-12   $3.30   3,500 0007529   12-Jul-02   10-Jul-12   $3.30
  2,917 0007584   15-Aug-02   15-Aug-12   $3.37   52,500 0008250   2-Jun-05  
2-Jun-15   $3.51   2,000 0008245   2-Jun-05   2-Jun-15   $3.51   1,500 SK001074
  1-Aug-02   1-Aug-12   $3.63   2,700 0007796   27-May-03   27-May-13   $3.66  
16,000 0007759   27-May-03   27-May-13   $3.66   72,635 0007760   27-May-03  
27-May-13   $3.66   2,365 0007766   27-May-03   27-May-13   $3.66   20,000
0007794   27-May-03   27-May-13   $3.66   14,920 0008267   27-May-03   27-May-13
  $3.66   2,802 0007795   27-May-03   27-May-13   $3.66   32,278 0007787  
27-May-03   27-May-10   $3.66   10,000 0007773   27-May-03   27-May-13   $3.66  
27,175 0007772   27-May-03   27-May-13   $3.66   14,825 0007785   27-May-03  
27-May-10   $3.66   5,000 0007808   27-May-03   27-May-13   $3.66   40,000
0007809   27-May-03   27-May-13   $3.66   10,000 0007775   27-May-03   27-May-13
  $3.66   3,683 0007813   27-May-03   27-May-13   $3.66   61,747 0007783  
27-May-03   27-May-10   $3.66   35,000 0007799   27-May-03   27-May-13   $3.66  
40,000 0007768   27-May-03   27-May-13   $3.66   279 0007767   27-May-03  
27-May-13   $3.66   3,000 0007744   27-May-03   27-May-13   $3.66   2,500
0007788   27-May-03   27-May-10   $3.66   10,000 0007776   27-May-03   27-May-13
  $3.66   10,000 0007729   1-May-03   1-May-13   $3.72   800 0007725   1-May-03
  1-May-13   $3.72   1,500 0008228   11-May-05   11-May-15   $3.83   2,000
0008232   11-May-05   11-May-15   $3.83   3,500 SK000949   13-Jun-02   13-Jun-12
  $3.92   5,326 0008203   3-Mar-05   3-Mar-15   $3.99   750 0008200   3-Mar-05  
3-Mar-15   $3.99   3,500 SK000993   16-Aug-02   16-Aug-12   $4.06   7,151
SK001055   16-Aug-02   16-Aug-12   $4.06   27,161 SK000977   16-Aug-02  
16-Aug-12   $4.06   98,640 SK000996   16-Aug-02   16-Aug-12   $4.06   5,721
SK000997   16-Aug-02   16-Aug-12   $4.06   2,367 SK000974   16-Aug-02  
16-Aug-12   $4.06   14,303

44



--------------------------------------------------------------------------------



 



                      Grant   Expiration   Exercise   Shares Number   Date  
Date   Price   Outstanding SK000979   16-Aug-02   16-Aug-12   $4.06   5,918
SK000981   16-Aug-02   16-Aug-12   $4.06   11,837 SK000966   16-Aug-02  
16-Aug-12   $4.06   631,959 SK001033   16-Aug-02   16-Aug-12   $4.06   12,536
SK000960   16-Aug-02   16-Aug-12   $4.06   244,438 SK001017   16-Aug-02  
16-Aug-12   $4.06   8,416 SK001016   16-Aug-02   16-Aug-12   $4.06   3,522
SK001021   16-Aug-02   16-Aug-12   $4.06   3,243 SK001020   16-Aug-02  
16-Aug-12   $4.06   8,828 SK001057   16-Aug-02   16-Aug-12   $4.06   3,551
SK001026   16-Aug-02   16-Aug-12   $4.06   4,734 SK000964   16-Aug-02  
16-Aug-12   $4.06   571,377 SK000963   16-Aug-02   16-Aug-12   $4.06   24,609
SK000990   16-Aug-02   16-Aug-12   $4.06   11,837 SK001056   16-Aug-02  
16-Aug-12   $4.06   32,023 SK000356   5-Jun-00   5-Jun-10   $4.07   5,445
SK000367   20-Jun-00   20-Jun-10   $4.12   740 SK000338   20-Jun-00   20-Jun-10
  $4.12   7,102 0007521   8-Jul-02   8-Jul-12   $4.12   750 SK000329   20-Jun-00
  20-Jun-10   $4.12   11,837 SK000343   20-Jun-00   20-Jun-10   $4.12   9,469
SK000335   20-Jun-00   20-Jun-10   $4.12   11,387 SK000339   20-Jun-00  
20-Jun-10   $4.12   4,663 0007587   6-Sep-02   6-Sep-12   $4.25   25,000 0007590
  5-Nov-02   5-Nov-12   $4.65   2,000 SK000303   17-Apr-00   17-Apr-10   $4.96  
1,776 0008377   11-Mar-09   11-Mar-19   $4.97   50,000 0007740   6-Jun-03  
6-Jun-13   $5.00   1,500 0007738   6-Jun-03   6-Jun-13   $5.00   1,000 0007731  
6-Jun-03   6-Jun-13   $5.00   500 0007733   6-Jun-03   6-Jun-13   $5.00   25,000
0008185   4-Feb-05   4-Feb-15   $5.03   4,500 0008190   4-Feb-05   4-Feb-15  
$5.03   2,000 0008184   4-Feb-05   4-Feb-15   $5.03   1,800 SK000354   26-Jun-00
  26-Jun-10   $5.12   296 0008178   7-Jan-05   7-Jan-15   $5.32   1,250 0008171
  7-Jan-05   7-Jan-15   $5.32   2,500 0008177   7-Jan-05   7-Jan-15   $5.32  
2,000 0008127   9-Sep-04   9-Sep-14   $5.46   250 0008126   9-Sep-04   9-Sep-14
  $5.46   2,000 0008265   1-Jan-06   1-Jan-16   $5.50   10,000 0008264  
1-Jan-06   1-Jan-16   $5.50   10,000 0008263   1-Jan-06   1-Jan-16   $5.50  
10,000 0006765   8-May-02   8-May-12   $5.55   750 0006790   8-May-02   8-May-12
  $5.55   750 0006810   8-May-02   8-May-12   $5.55   1,500 0007001   8-May-02  
8-May-12   $5.55   750 0007026   8-May-02   8-May-12   $5.55   500 0007034  
8-May-02   8-May-12   $5.55   1,000 0006981   8-May-02   8-May-12   $5.55   750
0007483   8-May-02   8-May-12   $5.55   6,563 0006946   8-May-02   8-May-12  
$5.55   1,500

45



--------------------------------------------------------------------------------



 



                      Grant   Expiration   Exercise   Shares Number   Date  
Date   Price   Outstanding 0006967   8-May-02   8-May-12   $5.55   400 0006961  
8-May-02   8-May-12   $5.55   750 0007485   8-May-02   8-May-12   $5.55   17,000
0006925   8-May-02   8-May-12   $5.55   1,500 0006953   8-May-02   8-May-12  
$5.55   1,500 0007487   8-May-02   8-May-12   $5.55   35,000 0007170   8-May-02
  8-May-12   $5.55   2,000 0007168   8-May-02   8-May-12   $5.55   575 0007177  
8-May-02   8-May-12   $5.55   505 0007146   8-May-02   8-May-12   $5.55   7,104
0007082   8-May-02   8-May-12   $5.55   7,500 0007097   8-May-02   8-May-12  
$5.55   2,000 0007093   8-May-02   8-May-12   $5.55   500 0007120   8-May-02  
8-May-12   $5.55   1,500 0007132   8-May-02   8-May-12   $5.55   750 0007052  
8-May-02   8-May-12   $5.55   1,000 0007049   8-May-02   8-May-12   $5.55  
4,000 0007064   8-May-02   8-May-12   $5.55   500 0007078   8-May-02   8-May-12
  $5.55   1,250 0007007   8-May-02   8-May-12   $5.55   750 0007006   8-May-02  
8-May-12   $5.55   600 0006958   8-May-02   8-May-12   $5.55   750 0006998  
8-May-02   8-May-12   $5.55   500 0007231   8-May-02   8-May-12   $5.55   1,750
0007408   8-May-02   8-May-12   $5.55   1,000 0007281   8-May-02   8-May-12  
$5.55   4,000 0007201   8-May-02   8-May-12   $5.55   1,500 0007219   8-May-02  
8-May-12   $5.55   1,500 0007180   8-May-02   8-May-12   $5.55   2,166 0007411  
8-May-02   8-May-12   $5.55   200 0007413   8-May-02   8-May-12   $5.55   2,000
0007153   8-May-02   8-May-12   $5.55   1,000 0007322   8-May-02   8-May-12  
$5.55   2,155 0007312   8-May-02   8-May-12   $5.55   750 0007358   8-May-02  
8-May-12   $5.55   1,000 0007372   8-May-02   8-May-12   $5.55   500 0007378  
8-May-02   8-May-12   $5.55   219 0007376   8-May-02   8-May-12   $5.55   230
0007374   8-May-02   8-May-12   $5.55   2,000 0007232   8-May-02   8-May-12  
$5.55   3,500 0007473   8-May-02   8-May-12   $5.55   18,000 0006840   8-May-02
  8-May-12   $5.55   750 0006770   8-May-02   8-May-12   $5.55   2,000 0006783  
8-May-02   8-May-12   $5.55   200 0006755   8-May-02   8-May-12   $5.55   1,250
0006740   8-May-02   8-May-12   $5.55   1,500 0006749   8-May-02   8-May-12  
$5.55   300 0008196   1-Jan-05   1-Jan-15   $5.65   10,000 0008192   1-Jan-05  
1-Jan-15   $5.65   10,000 0008195   1-Jan-05   1-Jan-15   $5.65   10,000
SK000368   3-Jul-00   3-Jul-10   $5.81   3,020 SK000317   8-May-00   8-May-10  
$5.81   5,918

46



--------------------------------------------------------------------------------



 



                      Grant   Expiration   Exercise   Shares Number   Date  
Date   Price   Outstanding SK000347   3-Jul-00   3-Jul-10   $5.81   494 0008119
  5-Aug-04   5-Aug-14   $5.90   1,500 0008116   5-Aug-04   5-Aug-14   $5.90  
2,000 SK000472   19-Feb-01   19-Feb-11   $5.91   16,174 0008165   3-Dec-04  
3-Dec-11   $5.98   10,000 0008169   3-Dec-04   3-Dec-11   $5.98   10,000 0008168
  3-Dec-04   3-Dec-11   $5.98   10,000 0008158   3-Dec-04   3-Dec-14   $5.98  
2,400 0008279   12-Jun-06   12-Jun-13   $5.99   20,000 0008273   12-Jun-06  
12-Jun-13   $5.99   200,000 0008288   12-Jun-06   12-Jun-13   $5.99   45,000
0008275   12-Jun-06   12-Jun-13   $5.99   17,500 0008299   12-Jun-06   12-Jun-13
  $5.99   1,875 0008286   12-Jun-06   12-Jun-13   $5.99   1,459 0008302  
12-Jun-06   12-Jun-13   $5.99   20,000 0008280   12-Jun-06   12-Jun-13   $5.99  
20,000 0008277   12-Jun-06   12-Jun-13   $5.99   17,200 0008297   12-Jun-06  
12-Jun-13   $5.99   1,250 0008296   12-Jun-06   12-Jun-13   $5.99   1,042
0008300   12-Jun-06   12-Jun-13   $5.99   45,000 0008283   12-Jun-06   12-Jun-13
  $5.99   20,000 0008271   12-Jun-06   12-Jun-13   $5.99   35,000 0008287  
12-Jun-06   12-Jun-13   $5.99   45,000 0008274   12-Jun-06   12-Jun-13   $5.99  
60,000 0008298   12-Jun-06   12-Jun-13   $5.99   1,250 0008284   12-Jun-06  
12-Jun-13   $5.99   20,000 0008278   12-Jun-06   12-Jun-13   $5.99   30,000
0008290   12-Jun-06   12-Jun-13   $5.99   1,250 0008303   12-Jun-06   12-Jun-13
  $5.99   15,000 0008301   12-Jun-06   12-Jun-13   $5.99   14,000 0008294  
12-Jun-06   12-Jun-13   $5.99   1,250 0008285   12-Jun-06   12-Jun-13   $5.99  
10,000 0008276   12-Jun-06   12-Jun-13   $5.99   9,375 0008281   12-Jun-06  
12-Jun-13   $5.99   3,334 0008282   12-Jun-06   12-Jun-13   $5.99   3,334
0007828   5-Aug-03   5-Aug-13   $6.09   4,000 SK000269   14-Apr-00   14-Apr-10  
$6.12   346 SK000274   14-Apr-00   14-Apr-10   $6.12   4,734 SK000271  
14-Apr-00   14-Apr-10   $6.12   16,571 SK000260   14-Apr-00   14-Apr-10   $6.12
  4,734 SK000282   14-Apr-00   14-Apr-10   $6.12   6,212 SK000281   14-Apr-00  
14-Apr-10   $6.12   148 SK000259   14-Apr-00   14-Apr-10   $6.12   2,367
SK000283   14-Apr-00   14-Apr-10   $6.12   198 SK000284   14-Apr-00   14-Apr-10
  $6.12   346 SK000286   14-Apr-00   14-Apr-10   $6.12   7,102 SK000406  
18-Aug-00   18-Aug-10   $6.18   1,053 0008333   1-Jan-07   1-Jan-17   $6.21  
10,000 0008331   1-Jan-07   1-Jan-17   $6.21   10,000 0008329   1-Jan-07  
1-Jan-17   $6.21   10,000 0008332   1-Jan-07   1-Jan-17   $6.21   10,000
SK000682   27-Sep-01   27-Sep-11   $6.36   2,811

47



--------------------------------------------------------------------------------



 



                      Grant   Expiration   Exercise   Shares Number   Date  
Date   Price   Outstanding SK000689   27-Sep-01   27-Sep-11   $6.36   7,102
SK000688   27-Sep-01   27-Sep-11   $6.36   757 SK000664   27-Sep-01   27-Sep-11
  $6.36   54,248 SK000663   27-Sep-01   27-Sep-11   $6.36   4,936 SK000670  
27-Sep-01   27-Sep-11   $6.36   4,439 SK000700   27-Sep-01   27-Sep-11   $6.36  
159,027 SK000699   27-Sep-01   27-Sep-11   $6.36   47,712 SK000674   27-Sep-01  
27-Sep-11   $6.36   605 SK000673   27-Sep-01   27-Sep-11   $6.36   14,656
SK000698   27-Sep-01   27-Sep-11   $6.36   631,574 SK000697   27-Sep-01  
27-Sep-11   $6.36   78,645 SK000702   27-Sep-01   27-Sep-11   $6.36   78,359
SK000691   27-Sep-01   27-Sep-11   $6.36   4,734 SK000676   27-Sep-01  
27-Sep-11   $6.36   2,952 SK000675   27-Sep-01   27-Sep-11   $6.36   4,437
SK000668   27-Sep-01   27-Sep-11   $6.36   56,085 SK000703   27-Sep-01  
27-Sep-11   $6.36   24,904 SK000692   27-Sep-01   27-Sep-11   $6.36   4,734
SK000686   27-Sep-01   27-Sep-11   $6.36   4,734 0008320   29-Sep-06   29-Sep-13
  $6.38   1,875 0008327   5-Dec-06   5-Dec-13   $6.41   400,000 0008326  
5-Dec-06   5-Dec-13   $6.41   800,000 0008324   5-Dec-06   5-Dec-13   $6.41  
2,000,000 0008328   5-Dec-06   5-Dec-13   $6.41   247,556 0008325   5-Dec-06  
5-Dec-13   $6.41   1,200,000 0008141   15-Oct-04   15-Oct-14   $6.62   3,000
0008139   15-Oct-04   15-Oct-14   $6.62   2,000 0008142   15-Oct-04   15-Oct-14
  $6.62   2,000 SK000951   1-May-02   1-May-12   $7.10   2,367 SK000903  
1-May-02   1-May-12   $7.10   7,102 0008376   1-Jan-09   1-Jan-19   $7.14  
20,000 0008375   1-Jan-09   1-Jan-19   $7.14   20,000 0008372   1-Jan-09  
1-Jan-19   $7.14   20,000 0008374   1-Jan-09   1-Jan-19   $7.14   20,000 0007847
  6-Oct-03   6-Oct-13   $7.25   2,000 0007878   20-Nov-03   20-Nov-13   $7.32  
2,500 SK000934   3-Jun-02   3-Jun-12   $7.44   2,367 SK000940   3-Jun-02  
3-Jun-12   $7.44   5,326 SK000916   29-Apr-02   29-Apr-12   $7.50   3,551
0008099   7-Jun-04   7-Jun-14   $8.00   2,500 0008088   7-Jun-04   7-Jun-14  
$8.00   2,500 0008087   7-Jun-04   7-Jun-14   $8.00   4,500 0007867   5-Nov-03  
5-Nov-10   $8.08   2,500 0007869   5-Nov-03   5-Nov-13   $8.08   400 0007870  
5-Nov-03   5-Nov-13   $8.08   1,500 0007861   5-Nov-03   5-Nov-10   $8.08   500
SK000930   28-May-02   28-May-12   $8.19   7,102 SK000484   26-Mar-01  
26-Mar-11   $8.24   5,445 SK000652   17-Sep-01   17-Sep-11   $8.24   2,367
0007887   11-Dec-03   11-Dec-10   $8.38   1,500 0007896   11-Dec-03   11-Dec-13
  $8.38   12,500 SK000909   8-Apr-02   8-Apr-12   $8.38   7,802

48



--------------------------------------------------------------------------------



 



                      Grant   Expiration   Exercise   Shares Number   Date  
Date   Price   Outstanding 0007891   11-Dec-03   11-Dec-13   $8.38   1,500
0007886   11-Dec-03   11-Dec-10   $8.38   1,500 SK000908   8-Apr-02   8-Apr-12  
$8.38   39,545 0007885   11-Dec-03   11-Dec-10   $8.38   1,500 0007924  
12-Jan-04   12-Jan-14   $8.42   1,800 0007930   12-Jan-04   12-Jan-14   $8.42  
1,000 0007929   12-Jan-04   12-Jan-14   $8.42   400 0007927   12-Jan-04  
12-Jan-14   $8.42   1,800 0007925   12-Jan-04   12-Jan-14   $8.42   1,800
0007928   12-Jan-04   12-Jan-14   $8.42   1,800 SK001079   22-Oct-01   22-Oct-11
  $8.47   14,204 SK000429   13-Nov-00   13-Nov-10   $8.55   1,036 SK000430  
13-Nov-00   13-Nov-10   $8.55   2,303 SK000438   6-Nov-00   6-Nov-10   $8.61  
14,204 0007897   1-Jan-04   1-Jan-14   $8.65   10,000 0007899   1-Jan-04  
1-Jan-14   $8.65   10,000 0007898   1-Jan-04   1-Jan-14   $8.65   10,000 0007976
  20-Feb-04   20-Feb-14   $9.00   20,000 0007977   20-Feb-04   20-Feb-14   $9.00
  4,000 SK000480   12-Mar-01   12-Mar-11   $9.19   6,311 0007978   17-Feb-04  
17-Feb-14   $9.28   20,000 0008342   1-Jan-08   1-Jan-18   $9.56   20,000
0008338   1-Jan-08   1-Jan-18   $9.56   20,000 0008341   1-Jan-08   1-Jan-18  
$9.56   20,000 0008340   1-Jan-08   1-Jan-18   $9.56   20,000 0008337  
30-Nov-07   30-Nov-14   $9.69   75,000 SK000899   29-Mar-02   29-Mar-12   $9.74
  4,734 SK000719   19-Nov-01   19-Nov-11   $9.87   14,204 SK000720   19-Nov-01  
19-Nov-11   $9.87   2,367 SK000891   13-Mar-02   13-Mar-12   $10.18   7,102
SK000778   18-Dec-01   18-Dec-11   $10.26   2,367 0008346   1-Oct-08   1-Oct-15
  $10.33   10,000 0008383   1-Jan-10   1-Jan-20   $10.48   20,000 0008379  
1-Jan-10   1-Jan-20   $10.48   20,000 0008380   1-Jan-10   1-Jan-20   $10.48  
20,000 0008381   1-Jan-10   1-Jan-20   $10.48   20,000 0008382   1-Jan-10  
1-Jan-20   $10.48   20,000 SK000841   28-Jan-02   28-Jan-12   $10.50   9,469
0007969   8-Mar-04   8-Mar-14   $10.63   1,000 0007951   8-Mar-04   8-Mar-14  
$10.63   2,000 0007974   8-Mar-04   8-Mar-14   $10.63   3,000 0007962   8-Mar-04
  8-Mar-14   $10.63   1,800 SK000779   10-Dec-01   10-Dec-11   $10.67   3,432
0007947   4-Mar-04   4-Mar-14   $10.75   25,000 SK000230   6-Mar-00   6-Mar-10  
$10.93   8,285 SK000247   6-Mar-00   6-Mar-10   $10.93   5,445 0008345  
2-Sep-08   2-Sep-15   $10.95   10,000 SK000724   21-Jan-02   21-Jan-12   $10.96
  1,775 SK000723   21-Jan-02   21-Jan-12   $10.96   2,218 SK000745   21-Jan-02  
21-Jan-12   $10.96   2,367 SK000751   21-Jan-02   21-Jan-12   $10.96   4,734
SK000753   21-Jan-02   21-Jan-12   $10.96   1,775

49



--------------------------------------------------------------------------------



 



                      Grant   Expiration   Exercise   Shares Number   Date  
Date   Price   Outstanding SK000754   21-Jan-02   21-Jan-12   $10.96   1,775
SK000758   21-Jan-02   21-Jan-12   $10.96   7,102 SK000760   21-Jan-02  
21-Jan-12   $10.96   3,551 SK000766   21-Jan-02   21-Jan-12   $10.96   1,775
SK000764   21-Jan-02   21-Jan-12   $10.96   9,469 SK000765   21-Jan-02  
21-Jan-12   $10.96   7,338 SK000729   21-Jan-02   21-Jan-12   $10.96   11,837
SK000728   21-Jan-02   21-Jan-12   $10.96   7,338 SK000732   21-Jan-02  
21-Jan-12   $10.96   7,338 SK000757   21-Jan-02   21-Jan-12   $10.96   1,775
SK000731   21-Jan-02   21-Jan-12   $10.96   1,183 SK000780   21-Jan-02  
21-Jan-12   $10.96   473 SK000735   21-Jan-02   21-Jan-12   $10.96   1,775
SK000740   21-Jan-02   21-Jan-12   $10.96   1,775 SK000744   21-Jan-02  
21-Jan-12   $10.96   1,775 SK000836   21-Jan-02   21-Jan-12   $10.96   7,102
SK000769   21-Jan-02   21-Jan-12   $10.96   1,775 SK000767   21-Jan-02  
21-Jan-12   $10.96   814 SK000722   21-Jan-02   21-Jan-12   $10.96   21,455
SK000843   22-Jan-02   22-Jan-12   $11.01   9,469 SK000507   23-Apr-01  
23-Apr-11   $11.32   8,285 SK000497   23-Apr-01   23-Apr-11   $11.32   9,469
SK000297   3-Apr-00   3-Apr-10   $11.41   9,469 SK000580   30-Apr-01   30-Apr-11
  $11.60   8,285 SK000612   30-Apr-01   30-Apr-11   $11.60   47,348 SK000570  
30-Apr-01   30-Apr-11   $11.60   35 SK000569   30-Apr-01   30-Apr-11   $11.60  
14,168 SK000530   30-Apr-01   30-Apr-11   $11.60   8,285 SK000602   30-Apr-01  
30-Apr-11   $11.60   4,734 SK000605   30-Apr-01   30-Apr-11   $11.60   7,102
SK000603   30-Apr-01   30-Apr-11   $11.60   11,837 SK000606   30-Apr-01  
30-Apr-11   $11.60   3,551 SK000512   30-Apr-01   30-Apr-11   $11.60   53,316
SK000511   30-Apr-01   30-Apr-11   $11.60   17,705 SK000607   30-Apr-01  
30-Apr-11   $11.60   5,918 SK000581   30-Apr-01   30-Apr-11   $11.60   5,918
SK000584   30-Apr-01   30-Apr-11   $11.60   2,367 SK000520   30-Apr-01  
30-Apr-11   $11.60   532 SK000519   30-Apr-01   30-Apr-11   $11.60   22,241
SK000583   30-Apr-01   30-Apr-11   $11.60   2,367 SK000562   30-Apr-01  
30-Apr-11   $11.60   1,183 SK000573   30-Apr-01   30-Apr-11   $11.60   1,183
SK000556   30-Apr-01   30-Apr-11   $11.60   3,551 SK000545   30-Apr-01  
30-Apr-11   $11.60   3,551 SK000587   30-Apr-01   30-Apr-11   $11.60   2,367
SK000600   30-Apr-01   30-Apr-11   $11.60   9,469 SK000543   30-Apr-01  
30-Apr-11   $11.60   3,551 SK000585   30-Apr-01   30-Apr-11   $11.60   3,551
SK000572   30-Apr-01   30-Apr-11   $11.60   7,102 SK000564   30-Apr-01  
30-Apr-11   $11.60   7,102 SK000576   30-Apr-01   30-Apr-11   $11.60   2,367
SK000539   30-Apr-01   30-Apr-11   $11.60   3,551

50



--------------------------------------------------------------------------------



 



                      Grant   Expiration   Exercise   Shares Number   Date  
Date   Price   Outstanding SK000554   30-Apr-01   30-Apr-11   $11.60   4,734
SK000516   30-Apr-01   30-Apr-11   $11.60   39,888 SK000515   30-Apr-01  
30-Apr-11   $11.60   31,133 SK000594   30-Apr-01   30-Apr-11   $11.60   4,734
SK000565   30-Apr-01   30-Apr-11   $11.60   7,102 SK000596   30-Apr-01  
30-Apr-11   $11.60   2,367 SK000595   30-Apr-01   30-Apr-11   $11.60   4,734
SK000532   30-Apr-01   30-Apr-11   $11.60   5,918 SK000538   30-Apr-01  
30-Apr-11   $11.60   962 SK000598   30-Apr-01   30-Apr-11   $11.60   809
SK000597   30-Apr-01   30-Apr-11   $11.60   11,027 SK000567   30-Apr-01  
30-Apr-11   $11.60   2,367 SK000611   30-Apr-01   30-Apr-11   $11.60   4,734
SK000541   30-Apr-01   30-Apr-11   $11.60   3,551 SK000544   30-Apr-01  
30-Apr-11   $11.60   3,551 SK000608   30-Apr-01   30-Apr-11   $11.60   8,285
SK000553   30-Apr-01   30-Apr-11   $11.60   9,469 SK000660   4-Sep-01   4-Sep-11
  $12.10   3,551 0008012   21-Apr-04   21-Apr-14   $12.50   10,000 0008066  
21-Apr-04   21-Apr-14   $12.50   10,000 0008047   21-Apr-04   21-Apr-14   $12.50
  7,500 0008036   21-Apr-04   21-Apr-14   $12.50   10,000 0008037   21-Apr-04  
21-Apr-11   $12.50   10,000 0008048   21-Apr-04   21-Apr-11   $12.50   7,500
0007993   21-Apr-04   21-Apr-14   $12.50   40,000 0008070   21-Apr-04  
21-Apr-14   $12.50   10,000 0008050   21-Apr-04   21-Apr-14   $12.50   7,500
0008062   21-Apr-04   21-Apr-14   $12.50   5,000 0007992   21-Apr-04   21-Apr-14
  $12.50   40,000 0008069   21-Apr-04   21-Apr-14   $12.50   10,000 0008071  
21-Apr-04   21-Apr-11   $12.50   10,000 0007994   21-Apr-04   21-Apr-14   $12.50
  40,000 0008040   21-Apr-04   21-Apr-14   $12.50   10,000 0008039   21-Apr-04  
21-Apr-11   $12.50   10,000 0008063   21-Apr-04   21-Apr-14   $12.50   5,000
0008014   21-Apr-04   21-Apr-14   $12.50   10,000 0007998   21-Apr-04  
21-Apr-14   $12.50   30,000 0008017   21-Apr-04   21-Apr-14   $12.50   10,000
0008023   21-Apr-04   21-Apr-14   $12.50   10,000 0008016   21-Apr-04  
21-Apr-14   $12.50   10,000 0008021   21-Apr-04   21-Apr-14   $12.50   10,000
0008067   21-Apr-04   21-Apr-14   $12.50   10,000 0008057   21-Apr-04  
21-Apr-14   $12.50   5,000 0008056   21-Apr-04   21-Apr-14   $12.50   5,000
0008029   21-Apr-04   21-Apr-14   $12.50   10,000 0008028   21-Apr-04  
21-Apr-14   $12.50   10,000 0008060   21-Apr-04   21-Apr-14   $12.50   5,000
0008006   21-Apr-04   21-Apr-14   $12.50   15,000 0008054   21-Apr-04  
21-Apr-11   $12.50   5,000 0008019   21-Apr-04   21-Apr-14   $12.50   10,000
0008059   21-Apr-04   21-Apr-14   $12.50   5,000 0008030   21-Apr-04   21-Apr-14
  $12.50   10,000

51



--------------------------------------------------------------------------------



 



                      Grant   Expiration   Exercise   Shares Number   Date  
Date   Price   Outstanding 0008032   21-Apr-04   21-Apr-11   $12.50   10,000
0008072   21-Apr-04   21-Apr-14   $12.50   7,500 0008001   21-Apr-04   21-Apr-14
  $12.50   25,000 0008034   21-Apr-04   21-Apr-14   $12.50   10,000 0008004  
21-Apr-04   21-Apr-14   $12.50   20,000 0008042   21-Apr-04   21-Apr-11   $12.50
  10,000 0008007   21-Apr-04   21-Apr-14   $12.50   15,000 0008026   21-Apr-04  
21-Apr-14   $12.50   10,000 0008046   21-Apr-04   21-Apr-11   $12.50   7,500
0008025   21-Apr-04   21-Apr-14   $12.50   10,000 0008000   21-Apr-04  
21-Apr-14   $12.50   25,000 0007997   21-Apr-04   21-Apr-14   $12.50   30,000
0007995   21-Apr-04   21-Apr-14   $12.50   40,000 0008064   21-Apr-04  
21-Apr-11   $12.50   5,000 0008082   7-May-04   7-May-14   $12.85   4,000
0008073   7-May-04   7-May-14   $12.85   7,500 0007982   5-Apr-04   5-Apr-14  
$12.99   3,000 0007984   5-Apr-04   5-Apr-14   $12.99   1,500 0007983   5-Apr-04
  5-Apr-14   $12.99   1,000 0007980   5-Apr-04   5-Apr-14   $12.99   10,000
0006671   27-Sep-01   27-Sep-11   $13.40   1,000 0006710   4-Mar-02   4-Mar-12  
$14.99   1,500 0005734   5-Apr-01   5-Apr-11   $19.06   1,000 0006146   5-Apr-01
  5-Apr-11   $19.06   400 0006444   5-Apr-01   5-Apr-11   $19.06   2,500 0006145
  5-Apr-01   5-Apr-11   $19.06   1,750 0006150   5-Apr-01   5-Apr-11   $19.06  
4,000 0006469   5-Apr-01   5-Apr-11   $19.06   800 0006352   5-Apr-01   5-Apr-11
  $19.06   2,400 0005944   5-Apr-01   5-Apr-11   $19.06   1,200 0005817  
5-Apr-01   5-Apr-11   $19.06   750 0006370   5-Apr-01   5-Apr-11   $19.06   700
0006066   5-Apr-01   5-Apr-11   $19.06   7,500 0005788   5-Apr-01   5-Apr-11  
$19.06   750 0005849   5-Apr-01   5-Apr-11   $19.06   800 0006099   5-Apr-01  
5-Apr-11   $19.06   1,750 0006489   5-Apr-01   5-Apr-11   $19.06   700 0005792  
5-Apr-01   5-Apr-11   $19.06   750 0005774   5-Apr-01   5-Apr-11   $19.06   600
0006074   5-Apr-01   5-Apr-11   $19.06   10,000 0005853   5-Apr-01   5-Apr-11  
$19.06   800 0006114   5-Apr-01   5-Apr-11   $19.06   700 0006112   5-Apr-01  
5-Apr-11   $19.06   1,000 0006296   5-Apr-01   5-Apr-11   $19.06   1,800 0006409
  5-Apr-01   5-Apr-11   $19.06   4,000 0006123   5-Apr-01   5-Apr-11   $19.06  
1,750 0005884   5-Apr-01   5-Apr-11   $19.06   1,000 0006030   5-Apr-01  
5-Apr-11   $19.06   3,000 0006121   5-Apr-01   5-Apr-11   $19.06   4,000 0006247
  5-Apr-01   5-Apr-11   $19.06   50,000 0006119   5-Apr-01   5-Apr-11   $19.06  
4,000 0005881   5-Apr-01   5-Apr-11   $19.06   1,000

52



--------------------------------------------------------------------------------



 



                      Grant   Expiration   Exercise   Shares Number   Date  
Date   Price   Outstanding 0006019   5-Apr-01   5-Apr-11   $19.06   2,250
0006052   5-Apr-01   5-Apr-11   $19.06   5,000 0006011   5-Apr-01   5-Apr-11  
$19.06   2,000 0006375   5-Apr-01   5-Apr-11   $19.06   2,150 0006303   5-Apr-01
  5-Apr-11   $19.06   1,800 0005857   5-Apr-01   5-Apr-11   $19.06   800 0005893
  5-Apr-01   5-Apr-11   $19.06   1,000 0005898   5-Apr-01   5-Apr-11   $19.06  
1,000 0006324   5-Apr-01   5-Apr-11   $19.06   500 0006094   5-Apr-01   5-Apr-11
  $19.06   30,000 0006254   5-Apr-01   5-Apr-11   $19.06   5,500 0005957  
5-Apr-01   5-Apr-11   $19.06   1,250 0005748   5-Apr-01   5-Apr-11   $19.06  
500 0006078   5-Apr-01   5-Apr-11   $19.06   10,000 0005976   5-Apr-01  
5-Apr-11   $19.06   1,450 0006377   5-Apr-01   5-Apr-11   $19.06   3,000 0005746
  5-Apr-01   5-Apr-11   $19.06   500 0005809   5-Apr-01   5-Apr-11   $19.06  
750 0006602   5-Apr-01   5-Apr-11   $19.06   2,000 0006023   5-Apr-01   5-Apr-11
  $19.06   3,000 0006053   5-Apr-01   5-Apr-11   $19.06   300 0006522   5-Apr-01
  5-Apr-11   $19.06   700 0006170   5-Apr-01   5-Apr-11   $19.06   400 0005722  
5-Apr-01   5-Apr-11   $19.06   400 0006079   5-Apr-01   5-Apr-11   $19.06  
10,000 0006509   5-Apr-01   5-Apr-11   $19.06   10,000 0005912   5-Apr-01  
5-Apr-11   $19.06   1,000 0006035   5-Apr-01   5-Apr-11   $19.06   3,000 0005931
  5-Apr-01   5-Apr-11   $19.06   1,000 0005824   5-Apr-01   5-Apr-11   $19.06  
750 0006379   5-Apr-01   5-Apr-11   $19.06   20,000 0006160   5-Apr-01  
5-Apr-11   $19.06   1,000 0006357   5-Apr-01   5-Apr-11   $19.06   800 0006158  
5-Apr-01   5-Apr-11   $19.06   500 0006376   5-Apr-01   5-Apr-11   $19.06   400
0006418   5-Apr-01   5-Apr-11   $19.06   14,000 0006407   5-Apr-01   5-Apr-11  
$19.06   1,750 0006388   5-Apr-01   5-Apr-11   $19.06   1,200 0006442   5-Apr-01
  5-Apr-11   $19.06   3,750 0006186   5-Apr-01   5-Apr-11   $19.06   2,000
0006184   5-Apr-01   5-Apr-11   $19.06   30,000 0005989   5-Apr-01   5-Apr-11  
$19.06   1,500 0006307   5-Apr-01   5-Apr-11   $19.06   15,000 0005921  
5-Apr-01   5-Apr-11   $19.06   1,000 0005917   5-Apr-01   5-Apr-11   $19.06  
1,000 0005965   5-Apr-01   5-Apr-11   $19.06   1,250 0005992   5-Apr-01  
5-Apr-11   $19.06   1,750 0005766   5-Apr-01   5-Apr-11   $19.06   500 0005996  
5-Apr-01   5-Apr-11   $19.06   1,500 0006050   5-Apr-01   5-Apr-11   $19.06  
4,000 0006502   5-Apr-01   5-Apr-11   $19.06   800 0006344   5-Apr-01   5-Apr-11
  $19.06   1,750

53



--------------------------------------------------------------------------------



 



                      Grant   Expiration   Exercise   Shares Number   Date  
Date   Price   Outstanding 0005946   5-Apr-01   5-Apr-11   $19.06   1,200
0005728   5-Apr-01   5-Apr-11   $19.06   400 0006187   5-Apr-01   5-Apr-11  
$19.06   10,000 0006084   5-Apr-01   5-Apr-11   $19.06   10,000 0006208  
5-Apr-01   5-Apr-11   $19.06   1,000 0006473   5-Apr-01   5-Apr-11   $19.06  
1,750 0005864   5-Apr-01   5-Apr-11   $19.06   800 0006505   5-Apr-01   5-Apr-11
  $19.06   400 0006691   26-Nov-01   26-Nov-11   $20.68   25,000 0006701  
1-Jan-02   1-Jan-12   $24.80   10,000 0006583   18-Apr-01   18-Apr-11   $26.85  
1,000 0006564   18-Apr-01   18-Apr-11   $26.85   500 0006652   17-Apr-01  
17-Apr-11   $27.81   25,000 0003623   17-Apr-00   13-Apr-10   $31.00   750
0003831   14-Mar-01   12-Mar-11   $31.50   7,500 0003745   18-Oct-00   18-Oct-10
  $42.88   3,000 0003780   18-Oct-00   18-Oct-10   $42.88   1,000              
                    11,987,958

54



--------------------------------------------------------------------------------



 



SCHEDULE 3
Representations and Warranties
Section 1.01 Organization; Powers
Target and each of its Subsidiaries (a) is duly organized or formed, validly
existing and in good standing (to the extent applicable in such jurisdiction)
under the laws of the jurisdiction of its organization or formation, (b) has all
requisite power and authority, and the legal right, to own and operate its
property and assets, to lease the property it operates as lessee and to carry on
its business as now conducted and as proposed to be conducted, (c) is qualified
to do business in, and is in good standing (to the extent applicable in such
jurisdiction) in, every jurisdiction where such qualification is required,
except where the failure to so qualify in a jurisdiction (other than its
jurisdiction of incorporation) could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (d) has the
power and authority, and the legal right, to execute, deliver and perform its
obligations under the Scheme Documentation.
Section 1.02 Governmental Approvals
No action, consent or approval of, registration or filing with, Permit from,
notice to, or any other action by, any Governmental Authority is or will be
required by Target and its Subsidiaries in connection with the Acquisition and
the Scheme Documentation, except for (a) such as have been made or obtained and
are in full force and effect or which will be made or obtained by the time
required by law and (b) those actions, consents, approvals, registrations,
filings, Permits, notices or actions, the failure of which to obtain or make
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
Section 1.03 Financial Statements
Target has heretofore furnished to the Buyer (i) the publicly available
consolidated balance sheets and statements of income, stockholder’s equity and
cash flows for the Target as of and for the fiscal years ended January 31, 2007,
January 31, 2008 and January 31, 2009, and to the extent furnished to the Buyer,
January 31, 2010, in each case audited by and accompanied by the opinion of
Ernst & Young LLP, independent public accountants or an independent public
accounting firm of recognized national standing, (ii) the publicly available
unaudited consolidated balance sheets and related statements of income and cash
flows of the Target for each fiscal quarter ended between January 31, 2009 and
the date of the Scheme Documents and (iii) the publicly available unaudited
consolidated balance sheets and related statements of income and cash flows of
the Target for each fiscal quarter ended after January 31, 2010 to the extent
furnished to the Buyer. Such balance sheets and the notes thereto disclose all
material liabilities, direct or contingent, of the Target as of the dates
thereof, all in accordance with GAAP. Such financial statements were prepared in
accordance with GAAP applied on a consistent basis, (A) except as otherwise
expressly noted therein, and (B) subject, in the case of quarterly financial
statements, to changes resulting from normal year end adjustments and the
absence of footnotes.
Section 1.04 No Material Adverse Effect
Except as set forth in the Target’s publicly available filings made in
compliance with the reporting requirements of Section 13 or 15(d) of the
Exchange Act prior to the date of the

55



--------------------------------------------------------------------------------



 



Scheme Documents, no event, change or condition has occurred since January 31,
2009 that has caused, or could reasonably be expected to cause, a Material
Adverse Effect.
Section 1.05 Properties

(a)   Target and each of its Restricted Subsidiaries has, subject to Liens
permitted under Section 6.02 of the Existing Credit Agreement, (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold or licensed interests in (in the case of leased or licensed
interests in real or personal property) and (iii) good title to (in the case of
all other personal property), all of their respective properties and assets
except where the failure to have such title, leasehold interests or licensed
rights could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Except for Liens permitted under
Section 6.02 of the Existing Credit Agreement, all such properties and assets
are free and clear of Liens except for defects or irregularities in title that
do not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes or materially impact the value
of such assets, and except where the failure to have such title, leasehold
interests or licensed rights could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.   (b)   Except as
could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Target and its Restricted Subsidiaries
has complied with all obligations under all leases to which it is a party in all
respects and all such leases are valid, binding and in full force and effect and
are enforceable in all respects in accordance with their terms. None of the
material owned Real Property is subject to any lease, sublease, license or other
agreement granting to any Person (other than a Target Party and their
Affiliates) any right to the use, occupancy, possession or enjoyment of such
material owned Real Property or any portion thereof, except for any such lease,
sublease, license or other agreement or similar rights which do not materially
detract from the value of the property subject thereto.   (c)   None of Target
Parties or any of the Restricted Subsidiaries is obligated under any right of
first refusal, option or other contractual right or statutory or legal order to
sell, assign or otherwise dispose of any owned Real Property or any interest
therein that could, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

Section 1.06 Restricted Subsidiaries
The shares of capital stock or other Equity Interests of the Restricted
Subsidiaries of the Target Parties are fully paid and non-assessable and are
owned by a Target Party, directly or indirectly, free and clear of all Liens
(other than Liens permitted under Section 6.02 of the Existing Credit
Agreement)).
Section 1.07 Litigation
Compliance with Laws

(a)   There are no actions, suits or proceedings at law or in equity or by or
before any arbitrator or Governmental Authority now pending or, to the knowledge
of Target or Target (USA), threatened against or affecting Target, Target
(USA) or any Restricted Subsidiary or any business, property or rights of any
such Person (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely

56



--------------------------------------------------------------------------------



 



    determined, could reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, other than any proceedings or actions
which are frivolous and/or vexatious and where the relevant proceeding or action
is dismissed or permanently stayed, set aside, revoked or terminated within one
Business Day of the commencement of the relevant court hearing.

(b)   None of Target, Target (USA) or any of the Restricted Subsidiaries or any
of their respective material properties or assets is in violation of, nor will
the continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Mortgaged Property, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

Section 1.8 Agreements

(a)   None of Target, Target (USA) or any of the Restricted Subsidiaries is a
party to any agreement or instrument that, individually or in the aggregate, has
resulted or could reasonably be expected to result in a Material Adverse Effect.
  (b)   None of Target, Target (USA) or any of the Restricted Subsidiaries is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound where such default, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

Section 1.9 Federal Reserve Regulations

(a)   None of Target, Target (USA) or any of the Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

Section 1.10 Investment Company Act
None of Target, Target (USA) or any of the Restricted Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.
Section 1.11 Tax Returns
Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (a) each of Target, Target
(USA) and each of the Restricted Subsidiaries have filed or caused to be filed
all Federal (and foreign national equivalent) and all state, provincial and
local income and Revenue Commissioner (whichever applicable) tax and other tax
returns or materials required to have been filed by it, and all such tax returns
are correct and complete, (b) each of Target, Target (USA) and each of the
Restricted Subsidiaries have paid or caused to be paid all Taxes due and payable
by it and all assessments received by it, except Taxes that are being contested
in good faith by appropriate proceedings and for which Target, Target (USA) or
such Restricted Subsidiary, as applicable, shall have set aside on its books
adequate reserves to the extent required by GAAP and (c) to

57



--------------------------------------------------------------------------------



 



the knowledge of Target, Target (USA) and each of the Restricted Subsidiaries,
no claim is being asserted or audit being conducted, with respect to any Tax
relating to the Target (USA) or any of the Restricted Subsidiaries.
Section 1.12 No Material Misstatements
No information, report, financial statement, exhibit or schedule furnished by or
on behalf of Target and its Subsidiaries to the Sponsors, Initial Holdings and
Bidco, for use in connection with the Acquisition or in connection with the
negotiation of any Scheme Document, when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (taken as a whole), in the light of the circumstances under
which they were delivered, not materially misleading; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes pro forma financial information, forecasts,
projections, or information of a general economic or general industry nature,
each of Target and its Subsidiaries represent only that it acted in good faith
based upon assumptions believed by it to be reasonable at the time of
preparation, it being understood that such projections may vary from actual
results and that such variances may be material.
Section 1.13 Employee Benefit Plans

(a)   Each of Target (USA) and Target and each of its ERISA Affiliates is in
compliance in all respects with the applicable provisions of ERISA and the Tax
Code and the regulations and published interpretations thereunder, except such
noncompliance as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. No ERISA Event has occurred in
the last five years or is reasonably expected to occur that, when taken together
with all other such ERISA Events, could reasonably be expected to result in
liability of Target (USA) or any of its ERISA Affiliates in an aggregate amount
exceeding $10,000,000. The accumulated benefit obligation (as defined for
purposes of Statement of Financial Accounting Standards No. 87) under each
Benefit Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
date applicable thereto, exceed by more than $2,000,000 the fair market value of
the assets of such Benefit Plan, and the present value of all accumulated
benefit obligations of all underfunded Benefit Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the last annual valuation dates applicable thereto, exceed by more
than $2,000,000 the fair market value of the assets of all such underfunded
Benefit Plans. For purposes of this Section, a Benefit Plan is underfunded if
the accumulated benefit obligation of such Benefit Plan, as of the last annual
valuation date applicable thereto (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87), is greater than the fair
market value of the assets of such Benefit Plan.   (b)   There are no
liabilities associated with or arising from the UK Guarantor or any other Non-US
Subsidiary participating in, providing, or contributing to, either currently or
in the past, or ceasing to provide or contribute to, or in respect of, any
scheme or arrangement for the provision of any pension, superannuation,
retirement (including on early retirement) or death benefits (including in the
form of a lump sum) (the benefits together referred to as “Pension Benefits”) or
providing, or being obligated to provide or failing to provide any Pension
Benefits, which are neither fully funded, insured nor provided for on a
generally accepted basis either through a separate trust,

58



--------------------------------------------------------------------------------



 



    insurance policy or as an accrual or provision in the accounts of the
relevant Non-US Subsidiary.

Section 1.14 Environmental Matters

(a)   Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Target, Target (USA) or any of the Restricted Subsidiaries:

  (i)   has failed to comply with any Environmental Law or to take, in a timely
manner, all actions reasonably necessary to obtain, maintain, renew and comply
with any Environmental Permit, and all such Environmental Permits are in full
force and effect and not subject to any administrative or judicial appeal;    
(ii)   has become a party to any governmental, administrative or judicial
proceeding under Environmental Law or possesses knowledge of any such proceeding
that has been threatened under Environmental Law;     (iii)   has received
notice of, become subject to, or is aware of any facts or circumstances that
could reasonably be expected to form the basis for, any Environmental Liability
other than those which have been fully and finally resolved and for which no
obligations remain outstanding;     (iv)   possesses knowledge that any
Mortgaged Property contains or previously contained Hazardous Materials of a
form or type or in a quantity or location that could reasonably be expected to
result in any Environmental Liability for Target, Target (USA) or any of the
Restricted Subsidiaries;     (v)   possesses knowledge that there has been a
Release or threat of Release of Hazardous Materials at or from the Mortgaged
Properties (or from any facilities or other properties formerly owned, leased or
operated by Target, Target (USA) or any of the Restricted Subsidiaries) in
violation of, or in amounts or in a manner that could reasonably be expected to
give rise to liability under, any Environmental Law for Target, Target (USA) or
any of the Restricted Subsidiaries;     (vi)   has generated, treated, stored,
transported, or Released Hazardous Materials from the Mortgaged Properties (or
from any facilities or other properties formerly owned, leased or operated by
Target, Target (USA) or any of the Restricted Subsidiaries) in violation of, or
in a manner or to a location that could give rise to liability under, any
Environmental Law for Target, Target (USA) or any of the Restricted
Subsidiaries;     (vii)   is aware of any facts, circumstances, conditions or
occurrences in respect of any of the facilities and properties owned, leased or
operated by Target, Target (USA) or any of the Restricted Subsidiaries that
could reasonably be expected to (A) form the basis of any action, suit, claim or
other judicial or administrative proceeding relating to liability under or
noncompliance with Environmental Law on the part of Target, Target (USA) or any
of the Restricted Subsidiaries or (B) materially interfere with or prevent
continued compliance with Environmental Laws by Target, Target (USA) or the
Restricted Subsidiaries; or

59



--------------------------------------------------------------------------------



 



  (viii)   has pursuant to any agreement by which it is bound or has assumed the
Environmental Liability of any other Person.

Section 1.15 Labor Matters
Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, (a) there are no strikes, lockouts or
slowdowns against the Target, Target (USA) or any Restricted Subsidiary pending
or, to the knowledge of Target, Target (USA), threatened, (b) the hours worked
by and payments made to employees of the Target, Target (USA) and the Restricted
Subsidiaries have not been in violation, to the extent applicable, of the Fair
Labor Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters, (c) all payments due from Target, Target (USA) or any
Restricted Subsidiary, or for which any claim may be made against Target, Target
(USA) or any Restricted Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of Target, Target (USA) or such Restricted Subsidiary consistent
with applicable law in all material respects and (d) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Target, Target (USA) or any Restricted Subsidiary is bound.
Section 1.16 UK Pensions
Neither the UK Guarantor has ever participated in a UK defined benefit pension
plan or been associated or connected with the employer in relation to a UK
defined benefit pension plan.
Section 1.17 Intellectual Property
Each of Target, Target (USA) and each of the Restricted Subsidiaries owns, is
licensed to use or possess the right to use, all trademarks, tradenames,
copyrights, patents and other intellectual property reasonably necessary as
currently conducted in its business, and the use thereof by Target, Target
(USA) and the Restricted Subsidiaries does not infringe upon the rights of any
other Person, except to the extent such failure to own, license or possess, or
such conflicts, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
Section 1.18 Permits
Except to the extent it would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (a) Each Target Party has
obtained and holds all Permits required in respect of all Real Property and for
any other property otherwise operated by or on behalf of, or for the benefit of,
such Person and for the operation of each of its businesses as presently
conducted, (b) all such Permits are in full force and effect, and each Target
Party has performed and observed all requirements of such Permits and (c) no
event has occurred that allows or results in, or after notice or lapse of time
would allow or result in, revocation or termination by the issuer thereof or in
any other impairment of the rights of the holder of any such Permit.
Section 1.19 Insurance
Target and its Restricted Subsidiaries are insured by financially sound and
reputable insurers and such insurance is in such amounts and covering such risks
and liabilities as are in accordance with normal and prudent industry practice.

60



--------------------------------------------------------------------------------



 



Section 1.20 Anti-Terrorism
None of Target or any of its Restricted Subsidiaries are in violation of any
laws relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective
September 23, 2001 (the “Executive Order”), and the Patriot Act.
Section 1.21 Definitions
For purposes of this Schedule 3, except for the specific definitions noted
below, capitalized terms used but not otherwise defined in this Schedule 3 shall
have the meaning ascribed to them in the Existing Credit Agreement. For the
purposes of this Schedule 3, the following terms shall be defined as follows:
“Acquisition” shall mean “Acquisition” as defined in the Credit Agreements.
“Acquisition Documentation” shall mean, collectively, the Scheme Documents and
all schedules, exhibits, annexes and amendments thereto, and all side letters
and agreements affecting the terms thereof or entered into in connection
therewith; provided that, for clarity, the term Acquisition Documentation shall
not include and shall exclude any and all agreements, documents, instruments and
other items entered into in connection with any financing of the purchase price
being paid by or on behalf of the Buyer in connection with the Acquisition.
“Buyer” shall mean SSI Investments III Limited, an Irish private limited
company.
“Credit Agreements” shall mean “Credit Agreements” as defined in this Agreement.
“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of May 14, 2007, by and among SkillSoft PLC as Holdings, SkillSoft Corporation
as Borrower, the Lenders party thereto and Credit Suisse as Administrative Agent
and Collateral Agent, as the same shall have been amended, restated,
supplemented or otherwise modified from time to time but as in effect on the
date of this Agreement.
“Non-US Subsidiary” shall mean any Subsidiary that is not a US Subsidiary.
“Restricted Subsidiary” means a Subsidiary of Target.
“Scheme Document” shall mean “Scheme Document” as defined in the Credit
Agreements.
“Target” shall mean SkillSoft PLC, an Irish public limited company.
“Target (USA)” shall mean SkillSoft Corporation, a Delaware corporation.
“Target Party” shall mean Target and Target (USA).
“US Subsidiary” shall mean each Subsidiary incorporated, formed or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

61



--------------------------------------------------------------------------------



 



         
SIGNED
       
on behalf of SSI INVESTMENTS III LIMITED
       
by its authorised signatory
       
in the presence of:
  /s/ Michael C. Ascione    
 
 
 
Authorised Signatory (Signature)    
 
       
 
  Michael C. Ascione
/s/ Paul Egan
 
 
Print name    
 
Witness (Signature)
         
Paul Egan
       
 
Print name
         
South Bank House, Barlow Street, Dublin 4
       
 
Print address
       
 
       
SIGNED
       
on behalf of SKILLSOFT PLC
       
by its authorised signatory
       
in the presence of:
  /s/ Charles E. Moran    
 
 
 
Authorised Signatory (Signature)    
 
       
 
  Charles E. Moran
/s/ Thomas J. McDonald
 
 
Print name    
 
Witness (Signature)
         
Thomas J. McDonald
       
 
Print name
       
 
       
200 Beach Road, Unit #20, Tequesta, FL 33469
       
 
Print address
       

62